Exhibit 10.3

 

APNs 162-16-211-004, 162-16-211-007,

162-16-211-008, and 162-16-211-010;

162-16-310-008, 162-16-310-009,

162-16-310-010, 162-16-310-011 and

162-16-310-013; 162-16-710-020, and

162-16-710-021; and 162-16-711-001

 

Tax Mailing Address:

Venetian Casino Resort, LLC

c/o Finance Department

201 East Sands Avenue

Las Vegas, Nevada 89109-2617

 

Recording at the request of

and when recorded mail to:

 

Stephen A. Cowan, Esq.

DLA Piper Rudnick Gray Cary US LLP

333 Market Street, Suite 3200

San Francisco, California 94105-2150

 

AMENDED AND RESTATED

DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

made by

 

VENETIAN CASINO RESORT, LLC,

a Nevada limited liability company

 

and

 

LAS VEGAS SANDS, INC.,

a Nevada corporation,

jointly and severally

as Trustor,

 

to

 

FIRST AMERICAN TITLE INSURANCE COMPANY,

a California corporation,

as Trustee,

 

for the benefit of

 

THE BANK OF NOVA SCOTIA, in its capacity

as Administrative Agent, as Beneficiary

 

THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY, NEVADA
UNDER THE NAMES OF VENETIAN CASINO RESORT, LLC AND LAS VEGAS SANDS, INC. AS
“DEBTOR” AND THE BANK OF NOVA SCOTIA, AS ADMINISTRATIVE AGENT, AS SECURED PARTY.

 

THIS INSTRUMENT IS A “CONSTRUCTION MORTGAGE” AS THAT TERM IS DEFINED IN SECTION
104.9334(8) OF THE NEVADA REVISED STATUTES AND SECURES AN OBLIGATION INCURRED
FOR THE CONSTRUCTION OF AN IMPROVEMENT UPON LAND. THIS INSTRUMENT IS TO BE
GOVERNED BY NRS 106.300 TO 106.400, INCLUSIVE, AND THE MAXIMUM AMOUNT OF
PRINCIPAL (AS DEFINED IN NRS 106.345), INCLUDING FUTURE ADVANCES, SECURED BY
THIS DEED OF TRUST IS $1,620,000,000 WHICH MAY INCREASE OR DECREASE FROM TIME TO
TIME BY AMENDMENT OF THIS INSTRUMENT.

 



--------------------------------------------------------------------------------

ARTICLE ONE

COVENANTS OF TRUSTOR

 

1.1

  

Performance of Deed of Trust

   13

1.2

  

General Representations, Covenants and Warranties

   13

1.3

  

Leasehold Estates

   14

1.4

  

Payment of Subject Leases Expenses

   14

1.5

  

Trustor’s Covenants with Respect to Subject Leases

   15

1.6

  

Compliance with Legal Requirements

   17

1.7

  

Impositions

   17

1.8

  

Insurance

   17

1.9

  

Condemnation

   18

1.10

  

Leases

   19

1.11

  

Authorization by Trustor

   19

1.12

  

Security Agreement and Financing Statements

   20

1.13

  

Assignment of Rents and Leases

   22

1.14

  

Rejection of Subject Leases

   22

1.15

  

Beneficiary’s Cure of Trustor’s Default

   23

1.16

  

Use of Land, Phase I-A Air Space and Leased Premises

   23

1.17

  

Affiliates and Restricted Subsidiaries

   23

1.18

  

Merger

   23

ARTICLE TWO

CORPORATE LOAN PROVISIONS

2.1

  

Interaction with Credit Agreement

   24

2.2

  

Other Collateral

   24

ARTICLE THREE

DEFAULTS

3.1

  

Event of Default

   24

ARTICLE FOUR

REMEDIES

4.1

  

Acceleration of Maturity

   25

4.2

  

Protective Advances

   25

4.3

  

Institution of Equity Proceedings

   25

 

i



--------------------------------------------------------------------------------

4.4

  

Beneficiary’s Power of Enforcement

   25

4.5

  

Beneficiary’s Right to Enter and Take Possession, Operate and Apply Income

   27

4.6

  

Leases

   28

4.7

  

Purchase by Beneficiary

   28

4.8

  

Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws

   28

4.9

  

Receiver

   29

4.10

  

Suits to Protect the Trust Estate

   29

4.11

  

Proofs of Claim

   29

4.12

  

Trustor to Pay the Notes on Any Default in Payment; Application of Monies by
Beneficiary

   30

4.13

  

Delay or Omission; No Waiver

   30

4.14

  

No Waiver of One Default to Affect Another

   30

4.15

  

Discontinuance of Proceedings; Position of Parties Restored

   31

4.16

  

Remedies Cumulative

   31

4.17

  

Interest After Event of Default

   31

4.18

  

Foreclosure; Expenses of Litigation

   31

4.19

  

Deficiency Judgments

   32

4.20

  

Waiver of July Trial

   32

4.21

  

Exculpation of Beneficiary

   32

ARTICLE FIVE

RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING TO TRUSTEE

5.1

  

Exercise of Remedies by Trustee

   33

5.2

  

Rights and Privileges of Trustee

   33

5.3

  

Resignation or Replacement of Trustee

   33

5.4

  

Authority of Beneficiary

   34

5.5

  

Effect of Appointment of Successor Trustee

   34

5.6

  

Confirmation of Transfer and Succession

   34

5.7

  

Exculpation

   34

5.8

  

Endorsement and Execution of Documents

   34

5.9

  

Multiple Trustees

   35

5.10

  

Terms of Trustee’s Acceptance

   35

 

ii



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS PROVISIONS

 

6.1

  

Heirs, Successors and Assigns Included in Parties

   35

6.2

  

Addresses for Notices, Etc.

   36

6.3

  

Change of Notice Address

   36

6.4

  

Headings

   37

6.5

  

Invalid Provisions to Affect No Others

   37

6.6

  

Changes and Priority Over Intervening Liens

   37

6.7

  

Estoppel Certificates

   37

6.8

  

Waiver of Setoff and Counterclaim

   37

6.9

  

Governing Law

   37

6.10

  

Reconveyance

   38

6.11

  

Attorneys’ Fees

   38

6.12

  

Late Charges

   38

6.13

  

Cost of Accounting

   39

6.14

  

Right of Entry

   39

6.15

  

Corrections

   39

6.16

  

Statute of Limitations

   39

6.17

  

Subrogation

   39

6.18

  

Joint and Several Liability

   39

6.19

  

Homestead

   39

6.20

  

Context

   39

6.21

  

Time

   39

6.22

  

Interpretation

   40

6.23

  

Effect of NRS § 107.030

   40

6.24

  

Amendments

   40

6.25

  

No Conflicts

   40

ARTICLE SEVEN

POWER OF ATTORNEY

7.1

  

Grant of Power

   40

 

EXHIBIT A

  

DESCRIPTION OF PHASE I HOTEL/CASINO LAND

EXHIBIT B

  

DESCRIPTION OF CASINO LEASED PREMISES

EXHIBIT C

  

DESCRIPTION OF PHASE I-A AIR SPACE

EXHIBIT D

  

DESCRIPTION OF GONDOLA LEASED PREMISES

EXHIBIT E

  

DESCRIPTION OF OFFICE SPACE LEASED PREMISES

EXHIBIT F

  

DESCRIPTION OF SHOWROOM SPACE LEASED PREMISES

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS AND

LEASES, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS AMENDED AND RESTATED DEED OF TRUST, LEASEHOLD DEED OF TRUST, ASSIGNMENT OF
RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING (hereinafter called
“Deed of Trust”) is made and effective as of February 22, 2005, by VENETIAN
CASINO RESORT, LLC, a Nevada limited liability company (“Venetian”), and LAS
VEGAS SANDS, INC., a Nevada corporation (“LVSI” and jointly and severally with
Venetian together with all successors and assigns of the Trust Estate (as
hereinafter defined), “Trustor”), whose address is 3355 Las Vegas Boulevard
South, Las Vegas, Nevada 89109, Attention: General Counsel, to FIRST AMERICAN
TITLE INSURANCE COMPANY, a California corporation, whose address is 180 Cassia
Way, Suite 502, Henderson, Nevada 89104, Attention: Julie Skinner, as Trustee
(“Trustee”), for the benefit of THE BANK OF NOVA SCOTIA, a Canadian chartered
bank (“Beneficiary”), whose address is: 580 California Street, 21st Floor, San
Francisco, California 94104, Attention: Mr. Alan Pendergast, in its capacity as
Administrative Agent under the Credit Agreement (as defined below).

 

THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS WHICH PERMIT
BORROWING, REPAYMENT AND REBORROWING. INTEREST ON OBLIGATIONS SECURED HEREBY
ACCRUES AT A RATE WHICH MAY FLUCTUATE FROM TIME TO TIME.

 

R E C I T A L S:

 

WHEREAS, Trustor, Beneficiary as administrative agent, Goldman as syndication
agent, sole lead arranger and sole bookrunner, certain financial institutions as
Lenders, and other parties entered into that certain Credit Agreement dated as
of August 20, 2004 (the “Existing Agreement”), pursuant to which the Lenders
extended certain senior credit facilities to Trustor;

 

WHEREAS, repayment of the loans made pursuant to the Existing Agreement and
performance of the other obligations of Trustor thereunder was secured in part
by that certain Deed of Trust, Leasehold Deed of Trust, Assignment of Rents and
Leases, Security Agreement and Fixture Filing dated as of August 20, 2004,
recorded in the Official Records of Clark County, Nevada, on August 24, 2004 as
Instrument No. 05227 in Book 20040824 (the “Deed of Trust”);

 

WHEREAS, Trustor, Beneficiary as administrative agent, joint lead arranger and
joint bookrunner, Goldman as syndication agent, joint lead arranger and joint
bookrunner, certain financial institutions as Lenders, and other parties have
amended and restated the Existing Agreement in its entirety pursuant to that
certain Amended and Restated Credit Agreement dated as of February 22, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, Trustor desires to amend and restate the Deed of Trust in its entirety
to provide that the Deed of Trust shall secure payment of all of the
indebtedness and performance of all of the obligations of Trustor pursuant to
the Credit Agreement, to make certain other

 



--------------------------------------------------------------------------------

modifications of the Deed of Trust as reflected herein, and to expressly
acknowledge and affirm the continuing effectiveness and priority of the lien or
charge of the Deed of Trust, as amended and restated hereby, as to the repayment
of all of the indebtedness and performance of all of the obligations to be
performed by Trustor under and pursuant to the Credit Agreement; and

 

WHEREAS, the Lenders have made it a condition of the Lenders making the Loans
that this Deed of Trust be executed and delivered, as herein amended and
restated, by Trustor and Beneficiary;

 

NOW, THEREFORE, with reference to the foregoing Recitals, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Trustor and Beneficiary do hereby amend and restate the Deed of Trust to read in
its entirety as follows:

 

DEFINITIONS — As used in this Deed of Trust, the following terms have the
meanings hereinafter set forth:

 

“Accounts Receivable” shall have the meaning set forth in Section 9-102 (NRS
104.9102) of the UCC for the term “account.”

 

“Appurtenant Rights” means all and singular tenements, hereditaments, rights,
reversions, remainders, development rights, privileges, benefits, Easements,
rights-of-way, gores or strips of land, streets, ways, alleys, passages, sewer
rights, water courses, water rights and powers, and all appurtenances whatsoever
and claims or demands of Trustor at law or in equity in any way belonging,
benefiting, relating or appertaining to the Site, the air space over the Site,
the Project and the Improvements or any of the Trust Estate encumbered by this
Deed of Trust, or which hereinafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Trustor, whether
or not the same are of record.

 

“Bankruptcy” means, with respect to any Person that: (i) a court having
jurisdiction in the Trust Estate shall have entered a decree or order for relief
in respect of such Person in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the Trust Estate for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of such Person, for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of such
Person, and any such event described in this clause (ii) shall continue for 60
days without being dismissed, bonded or discharged; or (iii) such Person shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking

 

2



--------------------------------------------------------------------------------

possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or such Person shall make any assignment for the benefit
of creditors or shall fail generally, or shall admit in writing its inability,
to pay its debts as such debts become due and payable and a period of thirty
(30) days shall have elapsed; or (iv) such Person shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due and a period of 30 days shall have elapsed; or the Board of
Directors of such Person (or any committee thereof) or the managing member of
such Person shall, adopt any resolution or otherwise authorize any action to
approve any of the actions referred to in clause (iii) above or this clause
(iv).

 

“Casino Leased Premises” means the casino and gaming areas of the Project
situated in the County of Clark, State of Nevada described in the Casino Lease
and more specifically described in Exhibit B attached hereto and incorporated
herein.

 

“Deed of Trust” means this Amended and Restated Deed of Trust, Leasehold Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing as
it may be amended, supplemented, amended and restated, increased or otherwise
modified from time to time.

 

“Default Rate” means the interest rate that shall be due upon an Event of
Default pursuant to Section 2.2E of the Credit Agreement.

 

“Easement” means any easement appurtenant, easement in gross, license agreement
or other right running for the benefit of Trustor, the Site or the Project or
appurtenant thereto which benefits the Site, the Project or the Improvements,
including those easements and licenses which benefit any of the foregoing and
are described in the Cooperation Agreement or each title insurance policy issued
by the Title Insurer with regard to the Site.

 

“Event of Default” has the meaning set forth in Section 3.1 hereof.

 

“FF&E” means all furniture, fixtures, equipment, appurtenances and personal
property now or in the future contained in, used in connection with, attached
to, or otherwise useful or convenient to the use, operation, or occupancy of, or
placed on, but unattached to, any part of the Site, the Project or the
Improvements whether or not the same constitutes real property or fixtures in
the State, including all removable window and floor coverings, all furniture and
furnishings, heating, lighting, plumbing, ventilating, air conditioning,
refrigerating, incinerating, cleaning equipment, all elevators, escalators and
elevator and escalator plants, cooking facilities, vacuum cleaning systems,
public address and communications systems, switchboards, security and
surveillance equipment and devices, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, motors, machinery, pipes, appliances,
equipment, fittings, fixtures, and building materials, all exercise equipment,
all gaming and financial equipment, computer equipment, calculators, adding
machines, gaming tables, video game and slot machines, and any other electronic
equipment of every nature used or located on any part of the Site, the Project
or the Improvements, together with all venetian blinds, shades, draperies,
drapery and curtain rods, brackets, bulbs, cleaning apparatus, mirrors, lamps,
ornaments, cooking apparatus and equipment, china, flatware, dishes, utensils,
glassware, ranges and ovens, garbage disposals, dishwashers, mantels, and any
and all such property which is at any time installed in, affixed to or placed
upon the Site, the Project or the Improvements.

 

3



--------------------------------------------------------------------------------

“Gondola Lease” means that certain Lease, dated as of May 17, 2004 by and
between Grand Canal and Venetian.

 

“Gondola Leased Premises” means the real property situated in the County of
Clark, State of Nevada, more specifically described in Exhibit D hereto and
incorporated herein by reference.

 

“Grand Canal” means Grand Canal Shops II, LLC, a Delaware limited liability
company.

 

“Imposition” means any taxes, assessments, water rates, sewer rates, maintenance
charges, other impositions by any Governmental Instrumentality and other charges
now or hereafter levied or assessed or imposed against the Trust Estate or any
part thereof, and any amount payable with respect thereto under the Cooperation
Agreement or any other Resort Complex Operative Document.

 

“Improvements” means (1) all the buildings, structures, facilities and
improvements of every nature whatsoever now or hereafter situated on the Site or
the Project, and (2) all fixtures, machinery, appliances, goods, building or
other materials, equipment, including without limitation all gaming equipment
and devices, and all machinery, equipment, engines, appliances and fixtures for
generating or distributing air, water, heat, electricity, light, fuel or
refrigeration, or for ventilating or sanitary purposes, or for the exclusion of
vermin or insects, or for the removal of dust, refuse or garbage; all wall-beds,
wall-safes, built-in furniture and installations, shelving, lockers, partitions,
doorstops, vaults, motors, elevators, dumb-waiters, awnings, window shades,
venetian blinds, light fixtures, fire hoses and brackets and boxes for the same,
fire sprinklers, alarm, surveillance and security systems, computers, drapes,
drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and
carpeting, plumbing, bathtubs, sinks, basins, pipes, faucets, water closets,
laundry equipment, washers, dryers, ice-boxes and heating units; all kitchen and
restaurant equipment, including but not limited to silverware, dishes, menus,
cooking utensils, stoves, refrigerators, ovens, ranges, dishwashers, disposals,
water heaters, incinerators, furniture, fixtures and furnishings, communication
systems, and equipment; all cocktail lounge supplies, including but not limited
to bars, glassware, bottles and tables used in connection with the Site, the
Project and the Improvements; all chaise lounges, hot tubs, swimming pool
heaters and equipment and all other recreational equipment (computerized and
otherwise), beauty and barber equipment, and maintenance supplies used in
connection with the Site, the Project and Improvements; all amusement rides and
attractions attached to the Site, the Project and the Improvements, all
specifically designed installations and furnishings, and all furniture,
furnishings and personal property of every nature whatsoever now or hereafter
owned or leased by Trustor or in which Trustor has any rights or interest and
located in or on, or attached to, or used or intended to be used or which are
now or may hereafter be appropriated for use on or in connection with the
operation of the Site, the Project or the Improvements or any personal property
encumbered hereby or any other Improvements, or in connection with any
construction being conducted or which may be conducted thereon, and all
extensions, additions, accessions, improvements, betterments, renewals,
substitutions, and replacements to any of the foregoing, and all of the right,
title and interest of Trustor in and to any such property, which, to the fullest
extent permitted by Legal Requirements, shall be conclusively deemed fixtures
and improvements and a part of the Trust Estate hereby encumbered.

 

4



--------------------------------------------------------------------------------

“Income” means all Rents, security or similar deposits, revenues, issues,
royalties, earnings, products or Proceeds, profits, income, including, without
limitation, all rights to payment for hotel room occupancy by hotel guests,
which includes any payment or monies received or to be received in whole or in
part, whether actual or deemed to be, for the sale of services or products in
connection with such occupancy, advance registration fees by hotel guests, tour
or junket proceeds and deposits, deposits for convention and/or party
reservations, and other benefits from the Trust Estate.

 

“Insolvent” means with respect to any Person, that such Person shall be deemed
to be insolvent if such Person shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due and payable and a
period of thirty (30) days shall have elapsed.

 

“Intangible Collateral” means (a) the rights to use all names and all
derivations thereof now or hereafter used by Trustor in connection with the
Site, the Project or the Improvements, including, without limitation, the names
“Venetian” and “Palazzo,” including any variations thereon, together with the
goodwill associated therewith, and all names, logos, and designs used by
Trustor, or in connection with the Site, the Project or the Improvements or in
which Trustor has rights, with the exclusive right to use such names, logos and
designs wherever they are now or hereafter used in connection with the Site, the
Project or the Improvements (or in connection with the marketing of the thereof
together with the “SECC Land” (as defined in the Cooperation Agreement) in
accordance with the terms of the Cooperation Agreement), and any and all other
trade names, trademarks or service marks, whether or not registered, now or
hereafter used in the operation of the Site, the Project or the Improvements,
including, without limitation, any interest as a lessee, licensee or franchisee,
and, in each case, together with the goodwill associated therewith; (b) subject
to the absolute assignment contained herein, the Rents; (c) any and all books,
records, customer lists, concession agreements, supply or service contracts,
licenses, permits, approvals by Governmental Instrumentalities (to the extent
Legal Requirements permit or do not expressly prohibit the pledge of such
licenses, permits and approvals), signs, goodwill, casino and hotel credit and
charge records, supplier lists, checking accounts, safe deposit boxes (excluding
the contents of such deposit boxes owned by Persons other than Trustor), cash,
instruments, chattel papers, including inter-company notes and pledges,
documents, unearned premiums, deposits, refunds, including but not limited to
income tax refunds, prepaid expenses, rebates, tax and insurance escrow and
impound accounts, if any, actions and rights in action, and all other claims,
including without limitation condemnation awards and insurance proceeds, and all
other contract rights and general intangibles resulting from or used in
connection with the operation and occupancy of the Trust Estate and the Project
and in which Trustor now or hereafter has rights; and (d) general intangibles,
vacation license resort agreements or other time share license or right to use
agreements, including without limitation all rents, issues, profits, income and
maintenance fees resulting therefrom, whether any of the foregoing is now owned
or hereafter acquired.

 

“Land” means the real property situated in the County of Clark, State of Nevada,
more specifically described in Exhibit A attached hereto and incorporated herein
by reference, including any after acquired title thereto.

 

5



--------------------------------------------------------------------------------

“Leased Premises” means, as the context may require, the Gondola Leased
Premises, the Office Space Leased Premises, the Showroom Space Leased Premises
and the Casino Leased Premises.

 

“NRS” means the Nevada Revised Statutes as in effect from time to time.

 

“Office Space Lease” means that certain Lease, dated as of May 17, 2004, by and
between Grand Canal and Venetian.

 

“Office Space Leased Premises” means the real property situated in the County of
Clark, State of Nevada, more specifically described in Exhibit E attached hereto
and incorporated herein by reference.

 

“Personal Property” has the meaning set forth in Section 1.12.

 

“Phase I-A Air Space” means the real property situated in the County of Clark,
State of Nevada, more specifically described in Exhibit C attached hereto and
incorporated herein by reference, including any after acquired title thereto.

 

“Proceeds” has the meaning assigned to it under the UCC and, in any event, shall
include but not be limited to (i) any and all proceeds of any insurance
(including without limitation property casualty and title insurance), indemnity,
warranty or guaranty payable from time to time with respect to all or a portion
of the Trust Estate; (ii) any and all proceeds in the form of accounts, security
deposits, tax escrows (if any), down payments (to the extent Legal Requirements
permit the same may to be pledged), collections, contract rights, documents,
instruments, chattel paper, Liens and security instruments, guarantees or
general intangibles relating in whole or in part to the Site, the Project or the
Improvements and all rights and remedies of whatever kind or nature Trustor or
its Restricted Subsidiaries may hold or acquire for the purpose of securing or
enforcing any obligation due Trustor or then Restricted Subsidiaries thereunder;
(iii) any and all payments in any form whatsoever made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Trust Estate by any Governmental
Instrumentality; (iv) subject to the absolute assignment contained herein, the
Rents or other benefits arising out of, in connection with or pursuant to the
Casino Lease or any Space Lease of the Trust Estate; and (v) any and all other
amounts from time to time paid or payable in connection with any of the Trust
Estate; provided, however, that neither the Trustor nor its Restricted
Subsidiaries is authorized to sell, transfer, convey, mortgage, pledge, grant
rights in or otherwise dispose of any of the Trust Estate unless permitted under
the Credit Agreement.

 

“Project” means the Venetian Casino Resort consisting of an approximately 4,000
suite hotel, gaming facility of approximately 116,000 square feet and a meeting
and conference center of approximately 650,000 square feet located at 3355 Las
Vegas Boulevard South, Clark County, Nevada, but excluding the mall component
thereof.

 

“Rents” means all rents, room revenues, Income, receipts, issues, profits,
revenues and maintenance fees, room, food and beverage revenues, license and
concession fees, Proceeds and other benefits to which Trustor or its Restricted
Subsidiaries may now or hereafter be entitled from the Site, the Project or the
Improvements therein or thereon, as applicable, or any property

 

6



--------------------------------------------------------------------------------

encumbered hereby or any business or other activity conducted by Trustor or any
of its Restricted Subsidiaries at the Site, the Project or the Improvements.

 

“Site” means the Land, the Phase I-A Air Space, the Gondola Leased Premises, the
Office Space Leased Premises, the Showroom Space Leased Premises, the Easements
and, if the context so requires, the Casino Leased Premises.

 

“Showroom Space Lease” means that certain Lease, dated as of May 17, 2004, by
and between Grand Canal and Venetian.

 

“Showroom Space Leased Premises” means the real property situated in the County
of Clark, State of Nevada, more specifically described in Exhibit F attached
hereto and incorporated herein by reference.

 

“Space Leases” means any and all leases (excluding the Subject Leases),
subleases, lettings, licenses, concessions, operating agreements, management
agreements, and all other agreements affecting all or a portion of the Trust
Estate, that Trustor or any of its Restricted Subsidiaries has entered into,
taken by assignment, taken subject to, or assumed, or has otherwise become bound
by, now or in the future, that give any Person the right to conduct its business
on, or otherwise use, operate or occupy, all or any portion of the Site, the
Project or the Improvements including, without limitation, the right to use or
occupy space for kiosk(s) or vendor cart(s), and all rights of Trustor or any
Restricted Subsidiary (if any) thereto or therefrom and any leases, agreements
or arrangements permitting anyone to enter upon or use all or any portion of the
Trust Estate to extract or remove natural resources of any kind, together with
all amendments, extensions, and renewals of the foregoing entered into in
compliance with the Credit Agreement, together with all rental, occupancy,
service, maintenance or any other similar agreements pertaining to use or
occupation of, or the rendering of services at the Site, the Project, the
Improvements or any part thereof.

 

“Space Lessee(s)” means any and all tenants, licensees, or other grantees of the
Space Leases and any and all guarantors, sureties, endorsers or others having
primary or secondary liability with respect to such Space Leases.

 

“State” means the State of Nevada.

 

“Subject Leases” means the Casino Lease, the Office Space Lease, the Showroom
Space Lease and the Gondola Lease.

 

“Tangible Collateral” means all personal property, goods, equipment, supplies,
building and other materials of every nature whatsoever and all other tangible
personal property constituting a part or portion of the Project and/or used in
the operation of the hotel, casino, restaurants, stores, parking facilities,
observation tower and all other Improvements on the Site or the Project
including but not limited to communication systems, visual and electronic
surveillance systems and transportation system and not constituting a part of
the real property subject to the Lien of this Deed of Trust and including all
property and materials stored therein in which Trustor or any Restricted
Subsidiary has an interest and all tools, utensils, food and beverage, liquor,
uniforms, linens, housekeeping and maintenance supplies, vehicles, fuel,
advertising and promotional material, blueprints, surveys, plans and other
documents relating to

 

7



--------------------------------------------------------------------------------

the Site, the Project or the Improvements, and all construction materials and
all furnishings, fixtures and equipment, including, but not limited to, all FF&E
and all equipment and devices which are or are to be installed and used in
connection with the operation of the Site, the Project or the Improvements those
items of furniture, fixtures and equipment which are to be purchased or leased
by Trustor or its Restricted Subsidiaries, machinery and any other items of
personal property in which Trustor or its Restricted Subsidiaries now or
hereafter own or acquire an interest or right and which are used or useful in
the construction, operation, use and occupancy of the Site, the Project or the
Improvements and all present and future right and interest of Trustor or its
Restricted Subsidiaries in and to any casino operator’s agreement (to the extent
same may be pledged under Nevada Gaming Laws), license agreement or sublease
agreement used in connection with the Site, the Project or the Improvements.

 

“Title Insurer” means First American Title Insurance Company, a California
corporation, or an Affiliate thereof.

 

“Trust Estate” means all of the property described in Granting Clauses (A)
through (N) below, inclusive, and each item of property therein described,
provided, however, that such term shall not include the property described in
Granting Clause (O) below.

 

“UCC” means the Uniform Commercial Code in effect in the State from time to
time, NRS chapters 104 and 104A.

 

The following terms shall have the meaning assigned to such terms in the Credit
Agreement:

 

Affiliate

Asset Sale

Bankruptcy Code

Business Day

Casino Lease

Closing Date

Collateral

Collateral Documents

Cooperation Agreement

FF&E Facility

Gaming License

Governmental Instrumentality

HVAC Ground Lease

Legal Requirements

Lenders

Lien

Loan Documents

Net Loss Proceeds

Nevada Gaming Authorities

Nevada Gaming Laws

Notes

Obligations

 

8



--------------------------------------------------------------------------------

Operative Documents

Permitted Liens

Person

Requisite Lenders

Restricted Subsidiary

Resort Complex

Resort Complex Operative Document

Specified FF&E

Subsidiary

Subsidiary Guarantor

 

In addition, any capitalized terms used in this Deed of Trust (including the
Recitals hereto) which are not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

IN CONSIDERATION OF TEN DOLLARS AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND FOR THE PURPOSE OF
SECURING in favor of Beneficiary (1) the due and punctual payment of the portion
of the Obligations evidenced by the Notes in the principal amount of ONE BILLION
SIX HUNDRED TWENTY MILLION AND 00/100 DOLLARS or so much thereof as may be
advanced from time to time; (2) the performance of the Obligations and each
covenant and agreement of Trustor and the Restricted Subsidiaries contained in
the Credit Agreement, herein or in the other Loan Documents; (3) the payment of
such additional loans or advances as hereafter may be made to either Trustor
(individually or jointly and severally with any other Person), its successors or
assigns or any Restricted Subsidiary, when evidenced by a promissory note or
notes reciting that they are secured by this Deed of Trust; provided, however,
that any and all future advances by Beneficiary or Lenders to either Trustor or
any of its Restricted Subsidiaries made for the improvement, protection or
preservation of the Trust Estate, together with interest at the interest rate
provided in the Credit Agreement, shall be automatically secured hereby unless
such a note or instrument evidencing such advances specifically recites that it
is not intended to be secured hereby and (4) the payment of all sums expended or
advanced by Beneficiary or Lenders under or pursuant to the terms hereof or to
protect the security hereof (including Protective Advances as such term is
defined in Section 4.2 hereof), together with interest thereon as herein
provided, Trustor, in consideration of the premises, and for the purposes
aforesaid, does hereby ASSIGN, BARGAIN, CONVEY, PLEDGE, RELEASE, HYPOTHECATE,
WARRANT, AND TRANSFER WITH POWER OF SALE UNTO TRUSTEE IN TRUST FOR THE BENEFIT
OF BENEFICIARY AND THE LENDERS each of the following:

 

(A) Trustor’s interest in the Site and the leasehold estates created pursuant to
the Casino Lease and the other Subject Leases (in each case, to the extent
permitted by, or not prohibited by, the Nevada Gaming Laws and other applicable
law);

 

(B) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Project and the Improvements;

 

9



--------------------------------------------------------------------------------

(C) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all Appurtenant Rights;

 

(D) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Tangible Collateral to the extent permitted by, or not prohibited by,
the Nevada Gaming Laws and other applicable Legal Requirements;

 

(E) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Intangible Collateral to the extent permitted by, or not prohibited
by, Nevada Gaming Laws and other applicable law;

 

(F) TOGETHER WITH (i) all the estate, right, title and interest of Trustor of,
in and to all judgments and decrees, insurance proceeds, awards of damages and
settlements hereafter made resulting from condemnation proceedings or the taking
of any of the property described in Granting Clauses (A), (B), (C), (D), (E),
(J), (K), and (L) hereof or any part thereof under the power of eminent domain,
or for any damage (whether caused by such taking or otherwise) to the property
described in Granting Clauses (A), (B), (C), (D), (E), (J), (K), and (L) hereof
or any part thereof, or to any Appurtenant Rights thereto, and Beneficiary is
hereby authorized to collect and receive said awards and proceeds and to give
proper receipts and acquittance therefor, and (subject to the terms of the
Credit Agreement) to apply the same to the extent constituting Net Loss Proceeds
toward the payment of the Obligations and other sums secured hereby,
notwithstanding the fact that the amount owing thereon may not then be due and
payable; (ii) all proceeds of any sales or other dispositions of the property or
rights described in Granting Clauses (A), (B), (C), (D), (E), (J), (K), and (L)
hereof or any part thereof whether voluntary or involuntary, provided, however,
that the foregoing shall not be deemed to permit Asset Sales except as
specifically permitted in the Credit Agreement; and (iii) whether arising from
any voluntary or involuntary disposition of the Collateral described in Granting
Clauses (A), (B), (C), (D), (E), (J), (K), and (L), all Proceeds, products,
replacements, additions, substitutions, renewals and accessions, remainders,
reversions and after-acquired interest in, of and to such Collateral;

 

(G) TOGETHER WITH, the absolute assignment of the Casino Lease or any Space
Leases or any part thereof that Trustor has entered into, taken by assignment,
taken subject to, or assumed, or has otherwise become bound by, now or in the
future, together with all of the following (including all “Cash Collateral”
within the meaning of the Bankruptcy Code) arising from the Space Leases: (a)
Rents and Income (subject, however, to the aforesaid absolute assignment to
Trustee for the benefit of Beneficiary and the revocable license hereinbelow
granted to Trustor to collect the Rents), (b) all guarantees, letters of credit,
security deposits, collateral, cash deposits, and other credit enhancement
documents, arrangements and other measures with respect to the Space Leases or
the Casino Lease, (c) all of Trustor’s right, title, and interest under the
Space Leases or the Casino Lease, including the following: (i) the right to
receive and collect the Rents from the lessee, sublessee or licensee, or their
successor(s), under any Space Lease(s) or the Casino Lease and (ii) the right to
enforce against any tenants thereunder and otherwise any and all remedies under
the Space Leases or the Casino Lease, including Trustor’s right to evict from
possession any tenant thereunder or to retain, apply, use, draw upon, pursue,
enforce or realize upon any guaranty of any Space Lease or the Casino Lease; to
terminate, modify, or amend the Space Leases; to obtain possession of, use, or
occupy, any of the real or personal property subject to the Space Leases or the
Casino Lease; and to

 

10



--------------------------------------------------------------------------------

enforce or exercise, whether at law or in equity or by any other means, all
provisions of the Space Leases or the Casino Lease and all obligations of the
tenants thereunder based upon (A) any breach by such tenant under the applicable
Space Lease or the Casino Lease (including any claim that Trustor may have by
reason of a termination, rejection, or disaffirmance of such Space Lease or
Casino Lease pursuant to the Bankruptcy Code) and (B) the use and occupancy of
the premises demised, whether or not pursuant to the applicable Space Lease or
the Casino Lease (including any claim for use and occupancy arising under
landlord-tenant law of the State or the Bankruptcy Code). A revocable license is
hereby granted to Trustor, so long as no Event of Default has occurred and is
continuing hereunder, to collect and use the Rents, as they become due and
payable, but not more than one (1) month in advance thereof. Upon the occurrence
of an Event of Default, the permission hereby granted to Trustor to collect the
Rents shall automatically be revoked without notice until such time as such
Event of Default is cured and such cure is accepted by the Beneficiary;
provided, however, to the extent that the Required Lenders rescind and annul an
acceleration of the Loans in accordance with the provisions of the last
paragraph of Section 8 of the Credit Agreement, such revocable license shall be
reinstated. Beneficiary shall have the right, at any time and from time to time,
to notify any Space Lessee of the rights of Beneficiary as provided by this
Section (G);

 

Notwithstanding anything to the contrary contained herein, the foregoing
provisions of this Granting Clause (G) shall not constitute an assignment for
purposes of security but shall to the extent permitted by, or not prohibited by,
the Nevada Gaming Laws and other applicable law constitute an absolute and
present assignment of the Rents to Beneficiary, subject, however, to the
conditional license given to Trustor to collect and use the Rents as hereinabove
provided; and the existence or exercise of such right of Trustor shall not
operate to subordinate this assignment to any subsequent assignment, in whole or
in part, by Trustor;

 

(H) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to any and all maps, plans, specifications, surveys, studies, tests,
reports, data and drawings relating to the development of the Site, the Project
or the Improvements including, without limitation, all marketing plans,
feasibility studies, soils tests, design contracts and all contracts and
agreements of Trustor relating thereto including, without limitation,
architectural, structural, mechanical and engineering plans and specifications,
studies, data and drawings prepared for or relating to the development of the
Site, the Project or the Improvements or the construction, renovation or
restoration of any of the Improvements or the extraction of minerals, sand,
gravel or other valuable substances from the Site, the Project or the
Improvements and purchase contracts or any agreement granting Trustor a right to
acquire any land situated within Clark County, Nevada;

 

(I) TOGETHER WITH, to the extent permitted by, or not prohibited by, the Nevada
Gaming Laws and other applicable Legal Requirements, all the estate, right,
title and interest of Trustor of, in and to any and all licenses, permits,
variances, special permits, franchises, certificates, rulings, certifications,
validations, exemptions, filings, registrations, authorizations, consents,
approvals, waivers, orders, rights and agreements (including, without
limitation, options, option rights, contract rights now or hereafter obtained by
Trustor from any Governmental Instrumentality having or claiming jurisdiction
over the Site, the Project, the Improvements or any other element of the Trust
Estate or providing access thereto, or the operation of any business on, at or
from the Site, the Project or the Improvements including, without limitation,
any liquor or Gaming Licenses, (except for any registrations, licenses,

 

11



--------------------------------------------------------------------------------

findings of suitability or approvals issued by the Nevada Gaming Authorities or
any other liquor or gaming licenses which are non-assignable); provided, that
upon an Event of Default hereunder or under the Credit Agreement, if Beneficiary
is not qualified under the Nevada Gaming Laws to hold such Gaming Licenses, then
Beneficiary may designate an appropriately qualified third party to which an
assignment of such Gaming Licenses can be made in compliance with the Nevada
Gaming Laws;

 

(J) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all water stock, water permits and other water rights relating to the
Site, the Project or the Improvements;

 

(K) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all oil and gas and other mineral rights, if any, in or pertaining to the
Site, the Project or the Improvements and all royalty, leasehold and other
rights of Trustor pertaining thereto;

 

(L) TOGETHER WITH any and all monies and other property, real or personal, which
may from time to time be subjected to the Lien hereof by Trustor or by anyone on
its behalf or with its consent, or which may come into the possession or be
subject to the control of Trustee or Beneficiary pursuant to this Deed of Trust
or any Loan Document granting a security interest to the Beneficiary, including,
without limitation, any Protective Advances under this Deed of Trust; and all of
Trustor’s right, title, and interest in and to all extensions, improvements,
betterments, renewals, substitutes for and replacements of, and all additions,
accessions, and appurtenances to, any of the foregoing that Trustor may
subsequently acquire or obtain by any means, or construct, assemble, or
otherwise place on any of the Trust Estate, and all conversions of any of the
foregoing; it being the intention of Trustor that all property hereafter
acquired by Trustor and required by this Deed of Trust or any Loan Document
granting a security interest to the Beneficiary to be subject to the Lien of
this Deed of Trust or intended so to be shall forthwith upon the acquisition
thereof by Trustor be subject to the Lien of this Deed of Trust as if such
property were now owned by Trustor and were specifically described in this Deed
of Trust and granted hereby or pursuant hereto, and Trustee and Beneficiary are
hereby authorized, subject to Nevada Gaming Laws and other applicable Legal
Requirements, to receive any and all such property as and for additional
security for the obligations secured or intended to be secured hereby. Trustor
agrees to take any action as may reasonably be necessary to evidence and perfect
such Liens or security interests, including, without limitation, the execution
of any documents necessary to evidence and perfect such Liens or security
interests;

 

(M) TOGETHER WITH, to the extent permitted by applicable Legal Requirements, any
and all Accounts Receivable and all royalties, earnings, Income, proceeds,
products, Rents, revenues, reversions, remainders, issues, profits, avails,
production payments, and other benefits directly or indirectly derived or
otherwise arising from any of the foregoing, all of which are hereby assigned to
Beneficiary, who, except as otherwise expressly provided in this Deed of Trust
(including the provisions of Section 1.13 hereof), is authorized to collect and
receive the same, to give receipts and acquittances therefor and to apply the
same to the Obligations secured hereunder, whether or not then due and payable;

 

(N) TOGETHER WITH Proceeds of the foregoing property described in Granting
Clauses (A) through (M);

 

12



--------------------------------------------------------------------------------

(O) TOGETHER WITH Trustor’s rights further to assign, sell, lease, encumber or
otherwise transfer or dispose of the property described in Granting Clauses (A)
through (N) inclusive, above, for debt or otherwise; and

 

(P) EXPRESSLY EXCLUDING, HOWEVER, (i) Specified FF&E, (ii) any assets which if
pledged, hypothecated or given as collateral security would require Trustor to
seek approval of any Nevada Gaming Authority of the pledge, hypothecation or
collateralization, or require the Beneficiary or any Person to be licensed,
qualified or found suitable by an applicable Nevada Gaming Authority, (iii) any
contracts, contract rights, permits or general intangibles, which by their terms
or the operation of law prohibit or do not allow assignment or require any
consent for assignment which has not been obtained or which would be breached by
virtue of a security interest being granted therein and (iv) any property or
assets subject to a Lien permitted under clauses (ii), (xxi), (xxiii)(b),
(xxiv), (xxv) and (xxviii) of the definition of Permitted Liens contained in the
Credit Agreement.

 

Trustor, for itself and its successors and assigns, covenants and agrees to and
with Trustee that, at the time or times of the execution of and delivery of
these presents or any instrument of further assurance with respect thereto,
Trustor has good right, full power and lawful authority to assign, grant,
convey, warrant, transfer, bargain or sell its interests in the Trust Estate in
the manner and form as aforesaid, and that the Trust Estate is free and clear of
all Liens whatsoever, except the Permitted Liens, and Trustor shall warrant and
forever defend the Trust Estate in the quiet and peaceable possession of Trustee
and its successors and assigns against all and every Person lawfully or
otherwise claiming or to claim the whole or any part thereof, subject to
Permitted Liens. Trustor agrees that any greater title to the Trust Estate
hereafter acquired by Trustor during the term hereof shall be automatically
subject hereto.

 

ARTICLE ONE

 

COVENANTS OF TRUSTOR

 

The Beneficiary and Lenders have been induced to enter into the Credit Agreement
and the other Loan Documents and to make the Loans to Trustor on the basis of
the following material covenants, all agreed to by Trustor:

 

1.1 Performance of Deed of Trust. Trustor shall perform, observe and comply and
shall cause each Subsidiary Guarantor to perform, observe and comply with each
and every provision hereof and of the other Loan Documents and shall promptly
pay, when payment shall become due, the principal with interest thereon, the
other Obligations and all other sums required to be paid by Trustor hereunder
and thereunder, as the case may be.

 

1.2 General Representations, Covenants and Warranties. Trustor represents,
covenants and warrants that: (a) Trustor has good and marketable title to an
indefeasible fee estate in the Site (other than the Leased Premises) and a valid
leasehold interest in the Leased Premises, free and clear of all Liens except
Permitted Liens, and that it has the right to hold, occupy and enjoy its
interest in the Trust Estate, and has good right, full power and lawful
authority to subject the Trust Estate to the Lien of this Deed of Trust and
pledge the same as provided herein and Beneficiary may at all times peaceably
and quietly enter upon, hold, occupy and enjoy the entire

 

13



--------------------------------------------------------------------------------

Trust Estate in accordance with the terms hereof; (b) neither Trustor nor any of
its Subsidiaries is Insolvent and no bankruptcy or insolvency proceedings are
pending or contemplated by or, to the best of Trustor’s knowledge, threatened
against Trustor nor any of its Subsidiaries; (c) all costs arising from
construction of any Improvements, the performance of any labor and the purchase
of all Tangible Collateral and the Improvements have been or shall be paid when
due (subject to the provisions of the Credit Agreement and this Deed of Trust);
(d) the Site and the Leased Premises (other than the Phase I-A Air Space) have
frontage on, and direct access for ingress and egress to dedicated street(s);
(e) Trustor shall at all times conduct and operate the Trust Estate in a manner
so as not to lose, or permit any Restricted Subsidiary to lose the right to
conduct gaming activities at the Project; (f) no material part of the Trust
Estate has been damaged, destroyed, condemned or abandoned, other than those
portions of the Trust Estate that have been the subject of condemnation
proceedings that have resulted in the conveyance of such portion of the Trust
Estate to the Trustor; (g) no part of the Trust Estate is the subject of
condemnation proceedings and Trustor has no knowledge of any contemplated or
pending condemnation proceeding with respect to any portion of the Trust Estate
other than condemnation proceedings set forth in Exhibit D; and (h) Trustor
acknowledges and agrees that it presently uses, and has in the past used,
certain trade or fictitious names in connection with the operation of the
business at the Trust Estate, including the names “Venetian,” and “Palazzo” (all
of the foregoing, collectively, the “Enumerated Names”). For all purposes of
this Deed of Trust it shall be deemed that the term “Trustor” includes, in
addition to “Venetian Casino Resort, LLC” and “Las Vegas Sands, Inc.” all trade
or fictitious, names that Venetian, LVSI (or any successor or assign thereof)
now or hereafter uses, or has in the past used with respect to the Site, the
Project or the Improvements without limitation, with the same force and effect
as if this Deed of Trust had been executed in all such names (in addition to
“Venetian Casino Resort, LLC” and “Las Vegas Sands, Inc.”).

 

1.3 Leasehold Estates. Trustor represents, covenants and warrants: (a) that the
Subject Leases are in full force and effect and unmodified; (b) Trustor will
defend the leasehold estate under each Subject Lease for the entire remainder of
the term set forth in each of the said Subject Leases against all and every
Person or Persons lawfully claiming, or who may claim the same or any part
thereof, subject to the payment of the rents in the Subject Leases reserved and
subject to the performance and observance of all of the terms, covenants,
conditions and warranties thereof; (c) that there is no uncured default under
any Subject Lease or in the performance of any of the terms, covenants,
conditions or warranties thereof on the part of the lessor or the lessee to be
observed and performed and that no state of facts exist under a Subject Lease
which, with the lapse of time or giving of notice or both would constitute a
default thereunder.

 

1.4 Payment of Subject Leases Expenses. The Trustor shall pay or cause to be
paid on or prior to the date due all rents, additional rents and other
Impositions payable by the lessor or the lessee under the Subject Leases for
which provision has not been made hereinbefore, when and as often as the same
shall become due and payable and the pro rata share, if any, of all amounts
payable under the Cooperation Agreement allocable to the Site, the Project and
the Improvements. Trustor will in every case deliver, or cause to be delivered,
proper receipts for any such item so paid and will within ten (10) days after
the time when such payment shall be due and payable deliver to the Beneficiary,
a copy of the receipts for any such payments.

 

14



--------------------------------------------------------------------------------

1.5 Trustor’s Covenants with Respect to Subject Leases.

 

(a) The Trustor shall at all times promptly and faithfully keep and perform, or
cause to be kept and performed, all the covenants and conditions contained in
the Subject Leases to be kept and performed by the lessor or the lessee under
the Subject Leases and in all respects conform to and comply with the terms and
conditions of the Subject Leases. The Trustor further covenants that it shall
not do or permit anything to occur or omit to occur which will impair or tend to
impair the security of this Deed of Trust or will be grounds for declaring a
forfeiture of any Subject Lease, and upon any such failure as aforesaid, Trustor
shall be subject to all of the rights and remedies granted Beneficiary in this
Deed of Trust.

 

(b) Except as otherwise permitted in the Credit Agreement, Trustor shall not
modify, extend or in any way alter the terms of the Subject Leases or cancel or
surrender said Subject Leases, or waive, execute, condone or in anyway release
or discharge the lessor thereunder of or from the obligations, covenants,
conditions and agreements by said lessor to be done and performed; and Trustor
does expressly release, relinquish and surrender unto Beneficiary all of its
rights, power and authority to cancel, surrender, amend, modify or alter in any
way the terms and provisions of the Subject Leases and any attempt on the part
of Trustor to exercise any such right without the written approval and consent
of Beneficiary thereto being first had and obtained shall constitute an Event of
Default under the terms hereof and the Loan Documents and all Obligations and
other sums secured hereby shall, at the option of Beneficiary, become due and
payable forthwith.

 

(c) The Notes and all other Obligations of Trustor to Beneficiary under the Loan
Documents shall immediately become due and payable at the option of Beneficiary,
if Trustor fails to give Beneficiary immediate notice of any default under the
Subject Leases or of the receipt by it of any notice of default from the Lessor
thereunder, or if Trustor fails to furnish to Beneficiary immediately any and
all information which it may request concerning the performance by Trustor of
the covenants of the Subject Leases, or if Trustor fails to permit Beneficiary
or its representative at all reasonable times to make investigation or
examination concerning the performance by Trustor of the covenants of the
Subject Leases, or if Trustor fails to permit Lender or its representative at
all reasonable time to make investigation or examination concerning such
performance. Trustor shall deliver to Beneficiary an original executed copy of
each Subject Lease, an estoppel certificate from the Lessor within ten (10) days
of request by Beneficiary and in such form and content as shall be satisfactory
to Beneficiary, as well as any and all documentary evidence received by it
showing compliance by Trustor with the provisions of the Subject Leases.

 

(d) In the event of any failure by Trustor to perform or cause the performance
of any covenant on the part of lessor or lessee to be observed and performed
under the Subject Leases, the performance by Beneficiary on behalf of Trustor of
the applicable Subject Leas covenant shall not remove or waive, as between
Trustor and Beneficiary, the corresponding Event of Default under the terms
hereof and any amount so advanced by Beneficiary or any costs incurred in
connection therewith, with interest thereon at the Default Rate shall constitute
additional Obligations secured hereby and be immediately due and payable.

 

(e) To the extent permitted by law, the price payable by Trustor, or by any
other party so entitled, in the exercise of the right of redemption, if any,
shall include all rents paid and other sums advanced by Beneficiary, on behalf
of Trustor, as lessee under the Subject Leases.

 

15



--------------------------------------------------------------------------------

(f) Beneficiary shall have the right upon notice to Trustor to participate in
the adjustment and settlement of any insurance proceeds and in the determination
of any condemnation award under the Subject Leases to the extent and in the
manner provided in the Subject Leases.

 

(g) The Lien of this Deed of Trust shall attach to all of Trustor’s rights and
remedies at any time arising under or pursuant to Section 365(h) of the
Bankruptcy Code, including, without limitation, all of Trustor’s rights to
remain in possession of the Site, the Project, the Improvements and the Leased
Premises. Trustor shall not elect to treat the Subject Leases as terminated
under Section 365(h)(1) of the Bankruptcy Code, and any such election shall be
void.

 

(i) If pursuant to Section 365(h)(2) of the Bankruptcy Code, Trustor shall seek
to offset against the rent reserved in the Subject Leases the amount of any
damages caused by the nonperformance by the lessor or any other Person of any of
their respective obligations thereunder after the rejection by the lessor or
such other Person of the Subject Leases under the Bankruptcy Code, then Trustor
shall, prior to effecting such offset, notify Beneficiary of its intent to do
so, setting forth the amount proposed to be so offset and the basis therefor.
Beneficiary shall have the right to object to all or any part of such offset
that, in the reasonable judgment of Beneficiary, would constitute a breach of
the Subject Leases, and in the event of such objection, Trustor shall not effect
any offset of the amounts found objectionable by Beneficiary. Neither
Beneficiary’s failure to object as aforesaid nor any objection relating to such
offset shall constitute an approval of any such offset by Beneficiary.

 

(ii) If any action, proceeding, motion or notice shall be commenced or filed in
respect of the lessor under the Subject Leases or any other party or in respect
of the Subject Leases in connection with any case under the Bankruptcy Code,
then Beneficiary shall have the option to intervene in any such litigation with
counsel of Beneficiary’s choice. Beneficiary may proceed in its own name in
connection with any such litigation, and Trustor agrees to execute any and all
powers, authorizations, consents or other documents required by Beneficiary in
connection therewith.

 

(iii) Trustor shall, after obtaining knowledge thereof, promptly notify
Beneficiary of any filing by or against the lessor or other party with an
interest in the Leased Premises of a petition under the Bankruptcy Code. Trustor
shall promptly deliver to Beneficiary, following receipt, copies of any and all
notices, summonses, pleadings, applications and other documents received by
Trustor in connection with any such petition and any proceedings relating
thereto.

 

(iv) If there shall be filed by or against Trustor a petition under the
Bankruptcy Code, and Trustor, as lessee under the Subject Leases, shall
determine to reject the Subject Leases pursuant to Section 365(a) of the
Bankruptcy Code, then Trustor shall give Beneficiary a notice of the date on
which Trustor shall apply to the bankruptcy court for authority to reject the
Subject Leases (such notice to be no later than twenty (20) days prior to such
date). Beneficiary shall have the right, but not the obligation, to serve upon
Trustor at any time prior to the date on which Trustor shall so apply to the
bankruptcy court a notice stating that Beneficiary demands that Trustor assume
and assign the Subject Leases to Beneficiary pursuant to Section 365 of the
Bankruptcy Code. If Beneficiary shall serve

 

16



--------------------------------------------------------------------------------

upon Trustor the notice described in the preceding sentence, to the extent
permitted by law Trustor shall not seek to reject the Subject Leases and shall
comply with the demand provided for in the preceding sentence. In addition,
effective upon the entry of an order for relief with respect to Trustor under
the Bankruptcy Code, Trustor hereby assigns and transfers to Beneficiary a
non-exclusive right to apply to the bankruptcy court under Section 365(d)(4) of
the Bankruptcy Code for an order extending the period during which the Subject
Leases may be rejected or assumed; and shall (a) promptly notify Beneficiary of
any default by Trustor in the performance or observance of any of the terms,
covenants or conditions on the part of Trustor to be performed or observed under
the Subject Leases and of the giving of any written notice by the lessor
thereunder to Trustor of any such default, and (b) promptly cause a copy of each
written notice given to Trustor by the lessor under the Subject Leases to be
delivered to Beneficiary. Beneficiary may rely on any notice received by it from
any such lessor of any default by Trustor under the Subject Leases and may take
such action as may be permitted by law to cure such default even though the
existence of such default or the nature thereof shall be questioned or denied by
Trustor or by any Person on its behalf.

 

1.6 Compliance with Legal Requirements. Trustor shall promptly, fully, and
faithfully comply in all material respects with all Legal Requirements and shall
cause all portions of the Trust Estate and its use and occupancy to fully comply
in all material respects with Legal Requirements at all times, whether or not
such compliance requires work or remedial measures that are ordinary or
extraordinary, foreseen or unforeseen, structural or nonstructural, or that
interfere with the use or enjoyment of the Trust Estate.

 

1.7 Impositions. Except as otherwise permitted by Section 6.3 of the Credit
Agreement, (a) Trustor shall pay all Impositions as they become due and payable
and shall deliver to Beneficiary promptly upon Beneficiary’s request, evidence
satisfactory to Beneficiary that the Impositions have been paid or are not
delinquent; (b) Trustor shall not suffer to exist, permit or initiate the joint
assessment of the real and personal property, or any other procedure whereby the
Lien of Impositions and the Lien of the personal property taxes shall be
assessed, levied or charged to the Site, the Project and the Improvements as a
single Lien, except as may be required by Legal Requirements; and (c) in the
event of the passage of any law deducting from the value of real property for
the purposes of taxation any Lien thereon, or changing in any way the taxation
of deeds of trust or obligations secured thereby for state or local purposes, or
the manner of collecting such Impositions or taxes and imposing an Imposition or
tax, either directly or indirectly, on this Deed of Trust or the Notes, Trustor
shall pay all such Impositions and taxes and all payments required with respect
to Impositions and taxes pursuant to the terms of the Cooperation Agreement
(including, without limitation, Article VI thereof).

 

1.8 Insurance.

 

(a) Insurance Requirements and Proceeds.

 

(i) Hazard Insurance. Trustor shall at its sole expense obtain for, deliver to,
assign and maintain for the benefit of Beneficiary, during the term of this Deed
of Trust, insurance policies insuring the Trust Estate and liability insurance
policies, all in accordance with the requirements of Section 6.4 of the Credit
Agreement, if applicable,

 

17



--------------------------------------------------------------------------------

and Article X of the Cooperation Agreement. Trustor shall promptly pay when due
any premiums on such insurance policies and on any renewals thereof and all
payments required with respect to the procurement of insurance pursuant to the
terms of the Cooperation Agreement (including, without limitation, Article VI
thereof). In the event of the foreclosure of this Deed of Trust or any other
transfer of title to the Trust Estate in extinguishment of the Obligations and
other sums secured hereby, all right, title and interest of Beneficiary in and
to all insurance policies and renewals thereof then in force shall pass to the
purchaser or grantee.

 

(ii) Handling of Proceeds. All Proceeds from any insurance policies shall be
disbursed in accordance with the provisions of Section 6.4 of the Credit
Agreement, if applicable, or otherwise in accordance with Articles X and XI of
the Cooperation Agreement. All Proceeds of insurance allocable to Trustor, as
owner of the Site, the Project and the Improvements and attributable to business
interruption insurance shall be collected, held, handled and disbursed in
accordance with Section 6.4 of the Credit Agreement, if applicable, or otherwise
in accordance with Articles X and XI of the Cooperation Agreement. All Net Loss
Proceeds shall be applied by Trustor in accordance with Section 2.4B(iii)(b) of
the Credit Agreement.

 

(b) Compliance with Insurance Policies. Trustor shall not violate or permit to
be violated any of the conditions or provisions of any policy of insurance
required by the Credit Agreement, the Cooperation Agreement or this Deed of
Trust and Trustor shall so perform and satisfy the requirements of the companies
writing such policies that, at all times, companies of good standing shall be
willing to write and/or continue such insurance. Trustor further covenants to
promptly send to Beneficiary all notices relating to any violation of such
policies or otherwise affecting Trustor’s insurance coverage or ability to
obtain and maintain such insurance coverage.

 

1.9 Condemnation. Beneficiary is hereby authorized, at its option, to commence,
appear in and prosecute in its own or Trustor’s name any action or proceeding
relating to any condemnation and, subject to Article XII of the Cooperation
Agreement, to settle or compromise any claim in connection therewith, and
Trustor hereby appoints Beneficiary as its attorney-in-fact to take any action
in Trustor’s name pursuant to Beneficiary’s rights hereunder. Immediately upon
obtaining knowledge of the institution of any proceedings for the condemnation
of the Trust Estate, or any portion thereof, Trustor shall notify the Trustee
and Beneficiary of the pendency of such proceedings. Trustor from time to time
shall execute and deliver to Beneficiary all instruments requested by it to
permit such participation; provided, however, that such instruments shall be
deemed as supplemental to the foregoing grant of permission to Trustee and
Beneficiary, and unless otherwise required, the foregoing permission shall,
without more, be deemed sufficient to permit Trustee and/or Beneficiary to
participate in such proceedings on behalf of Trustor. All such compensation
awards, damages, claims, rights of action and Proceeds, and any other payments
or relief, and the right thereto, whether paid to Beneficiary or Trustor, are
included in the Trust Estate. Beneficiary, after deducting therefrom all its
expenses, including reasonable attorneys fees, shall apply all Proceeds paid
directly to it in accordance with the provisions of Section 6.4(C) of the Credit
Agreement. All such Proceeds paid directly to the Trustor shall be applied by
Trustor in accordance with Article XII of the Cooperation Agreement and Section
2.4B(iii)(b) of the Credit Agreement. Trustor hereby waives any rights it may
have under NRS 37.115, as amended or recodified from time to time.

 

18



--------------------------------------------------------------------------------

1.10 Space Leases.

 

(a) Trustor represents and warrants that:

 

(i) Trustor has delivered to Beneficiary true, correct and complete copies of
all Space Leases, including all amendments and modifications, written or oral
existing as of the Closing Date;

 

(ii) Trustor has not executed or entered into any modifications or amendments of
the Space Leases, either orally or in writing, other than written amendments
that have been delivered or disclosed to Beneficiary in writing;

 

(iii) to Trustor’s knowledge, no default now exists under any Space Lease on the
part of Trustor or the tenant thereunder;

 

(iv) to Trustor’s knowledge, no event has occurred that, with the giving of
notice or the passage of time or both, would constitute such a default or would
entitle Trustor or any other party under such Space Lease to cancel the same or
otherwise avoid its obligations;

 

(v) Trustor has not accepted prepayments of installments of Rent under any Space
Leases, except for installment payments not in excess of one month’s Rent and
security deposits;

 

(vi) except for Permitted Liens, Trustor has not executed any assignment or
pledge of any of Space Leases, the Rents, or of Trustor’s right, title and
interest in the same; and

 

(vii) this Deed of Trust does not constitute a violation or default under any
Space Lease, and is and shall at all times constitute a valid Lien on Trustor’s
interests in the Space Leases.

 

(b) After an Event of Default, Trustor shall deliver to Beneficiary the executed
originals of all Space Leases.

 

1.11 Authorization by Trustor.

 

Trustor agrees that in the event the ownership of the Trust Estate or any part
thereof becomes vested in a person other than Trustor, Beneficiary may, without
notice to Trustor, deal in any way with such successor or successors in interest
with reference to this Deed of Trust, the Notes and other Obligations hereby
secured without in any way vitiating or discharging Trustor’s or any
guarantor’s, surety’s or endorser’s liability hereunder or upon the obligations
hereby secured. No sale of the Trust Estate and no forbearance to any person
with respect to this Deed of Trust and no extension to any person of the time
for payment of the Notes, and other sums hereby secured given by Beneficiary
shall operate to release, discharge, modify, change or affect the original
liability of Trustor, or such guarantor, surety or endorser either in whole or
in part.

 

19



--------------------------------------------------------------------------------

1.12 Security Agreement and Financing Statements. Trustor (as debtor) hereby
grants to Beneficiary (as creditor and secured party) a present and future
security interest in all Tangible Collateral, Intangible Collateral, FF&E
(subject to the provisions of Section 7.1 of the Credit Agreement which permit
the granting of certain security interests in Specified FF&E to the providers of
Indebtedness which may be incurred under said Section), the Improvements, all
other personal property now or hereafter owned or leased by Trustor or in which
Trustor has or will have any interest, to the extent that such property
constitutes a part of the Trust Estate (whether or not such items are stored on
the Site, the Project, the Improvements or elsewhere), Proceeds of the foregoing
comprising a portion of the Trust Estate and all proceeds of insurance policies
and consideration awards arising therefrom and all proceeds, products,
substitutions, and accessions therefor and thereto, subject to Beneficiary’s
rights to treat such property as real property as herein provided (collectively,
the “Personal Property”). Trustor shall execute any and all documents and
writings, including without limitation financing statements pursuant to the UCC,
as may be necessary or prudent to preserve and maintain the priority of the
security interest granted hereby on property which may be deemed subject to the
foregoing security agreement or as Beneficiary may reasonably request, and shall
pay to Beneficiary on demand any reasonable expenses incurred by Beneficiary in
connection with the preparation, execution and filing of any such documents.
Trustor hereby authorizes and empowers Beneficiary to execute and file, on
Trustor’s behalf, all financing statements and refilings and continuations
thereof as advisable to create, preserve and protect said security interest.
This Deed of Trust constitutes both a real property deed of trust and a
“security agreement,” within the meaning of the UCC, and the Trust Estate
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Trustor in the Trust Estate.
Trustor by executing and delivering this Deed of Trust has granted to
Beneficiary, as security of the Obligations, a security interest in the Trust
Estate.

 

(a) Fixture Filing. Without in any way limiting the generality of the
immediately preceding paragraph or of the definition of the Trust Estate, this
Deed of Trust constitutes a fixture filing under Section 9-502 of the UCC (NRS
104.9502(3)). For such purposes, (i) the “debtor” is each Trustor and their
respective addresses are the addresses given for each such Person in the initial
paragraph of this Deed of Trust; (ii) the “secured party’ is Beneficiary, and
its address for the purpose of obtaining information is the address given for it
in the initial paragraph of this Deed of Trust; (iii) the real estate to which
the fixtures are or are to become attached is Trustor’s interest in the Site,
the Project and the Improvements; and (iv) the record owner of such real estate
or interests therein is Venetian (with respect to the Land and the Phase I-A Air
Space and as the lessor under the Casino Lease and as the lessee under the
Subject Leases other than the Casino Lease) and LVSI (with respect to the
leasehold estate created by the Casino Lease).

 

(b) Remedies. This Deed of Trust shall be deemed a security agreement as defined
in the UCC and the remedies for any violation of the covenants, terms and
conditions of the agreements herein contained shall include any or all of (i)
those prescribed herein, and (ii) those available under applicable Legal
Requirements, and (iii) those available under the UCC, all at Beneficiary’s sole
election. In addition, a photographic or other reproduction of this Deed of
Trust shall be sufficient as a financing statement for filing wherever filing
may be necessary to perfect or continue the security interest granted herein.

 

20



--------------------------------------------------------------------------------

(c) Derogation of Real Property. It is the intention of the parties that the
filing of a financing statement in the records normally having to do with
personal property shall never be construed as in anyway derogating from or
impairing the express declaration and intention of the parties hereto as
hereinabove stated that everything used in connection with the production of
Income from the Trust Estate and/or adapted for use therein and/or which is
described or reflected in this Deed of Trust is, and at all times and for all
purposes and in all proceedings both legal or equitable, shall be regarded as
part of the real property encumbered by this Deed of Trust irrespective of
whether (i) any such item is physically attached to the Improvements, (ii)
serial numbers are used for the better identification of certain equipment items
capable of being thus identified in a recital contained herein or in any list
filed with Beneficiary, or (iii) any such item is referred to or reflected in
any such financing statement so filed at any time. It is the intention of the
parties that the mention in any such financing statement of (1) rights in or to
the proceeds of any fire and/or hazard insurance policy, or (2) any award in
eminent domain proceedings for a taking or for loss of value, or (3) Trustor’s
interest as lessors in any present or future Space Lease or rights to Rents,
shall never be construed as in anyway altering any of the rights of Beneficiary
as determined by this Deed of Trust or impugning the priority of Beneficiary’s
real property Lien granted hereby or by any other recorded document, but such
mention in the financing statement is declared to be for the protection of
Beneficiary in the event any court or judge shall at any time hold with respect
to the matters set forth in the foregoing clauses (1), (2) and (3) that notice
of Beneficiary’s priority of interest to be effective against a particular class
of Persons, including but not limited to, the federal government and any
subdivisions or entity of the federal government, must be filed in the UCC
records.

 

(d) Priority; Permitted Financing of Tangible Collateral. All Personal Property
of any nature whatsoever which is subject to the provisions of this security
agreement shall be purchased or obtained by Trustor in its name and free and
clear of any Lien or encumbrance, except for Permitted Liens, for use only in
connection with the business and operation of the Project, and shall be and at
all times remain free and clear of any lease or similar arrangement, chattel
financing, installment sale agreement, security agreement and any encumbrance of
like kind, so that Beneficiary’s security interest shall attach to and vest in
Trustor for the benefit of Beneficiary, with the priority herein specified,
immediately upon the installation or use of the Personal Property at the Site,
the Project or the Improvements and Trustor warrants and represents that
Beneficiary’s security interest in the Personal Property is a validly attached
and binding security interest, properly perfected and prior to all other
security interests therein subject to Permitted Liens.

 

(e) Preservation of Contractual Rights of Collateral. Trustor shall, prior to
delinquency, default, or forfeiture, perform all obligations and satisfy all
material conditions required on its part to be satisfied to preserve its rights
and privileges under any contract, lease, license, permit, or other
authorization (i) under which it holds any Tangible Collateral or (ii) which
constitutes part of the Intangible Collateral, except where Trustor is
contesting such obligations in accordance with the Credit Agreement.

 

(f) Removal of Collateral. Except as permitted in the Credit Agreement for
damaged or obsolete Tangible Collateral which is either no longer usable or
which is removed temporarily for repair or improvement or removed for
replacement on the Trust Estate with Tangible

 

21



--------------------------------------------------------------------------------

Collateral of similar function or as otherwise permitted herein, none of the
Tangible Collateral shall be removed from the Trust Estate without Beneficiary’s
prior written consent.

 

(g) Change of Name. Trustor shall not change its corporate or business name, or
do business within the State under any name other than such name, or any trade
name(s) other than those as to which Trustor gives prior written notice to
Beneficiary of its intent to use such trade names, or any other business names
(if any) specified in the financing statements delivered to Beneficiary for
filing in connection with the execution hereof, without providing Beneficiary
with the additional financing statement(s) and any other similar documents
deemed reasonably necessary by Beneficiary to assure that its security interest
remains perfected and of undiminished priority in all such Personal Property
notwithstanding such name change.

 

(h) Release of Liens. To the extent any property (including Specified FF&E) is
financed by any lender pursuant to an FF&E Facility, the Trustee shall release
the Liens in favor of the Beneficiary on such Specified FF&E and in connection
therewith at the Trustor’s expense, execute and deliver to the Trustor such
documents (including, without limitation UCC-3 termination statements) as the
Trustor may reasonably request to evidence such termination.

 

1.13 Assignment of Rents and Leases. The assignment of Rents and Leases set out
above in Granting Clause (G) shall constitute an absolute and present assignment
to Beneficiary, subject to the revocable license granted therein to Trustor to
collect the Rents, and shall be fully operative without any further action on
the part of any party, and specifically upon the occurrence of an Event of
Default such license shall be automatically revoked and Beneficiary shall be
entitled upon the occurrence of an Event of Default hereunder to all Rents and
to enter into the Site, the Project and the Improvements to collect all such
Rents until such time as such Event of Default is cured and such cure is
accepted by the Beneficiary; provided, however, that Beneficiary shall not be
obligated to take possession of the Trust Estate, or any portion thereof. The
absolute assignment contained in Granting Clause (G) shall not be deemed to
impose upon Beneficiary any of the obligations or duties of Trustor provided in
any such Space Lease or the Casino Lease (including, without limitation, any
liability under the covenant of quiet enjoyment contained in any Space Lease or
the Casino Lease in the event that any lessee shall have been joined as a party
defendant in any action to foreclose this Deed of Trust and shall have been
barred and foreclosed thereby of all right, title and interest and equity of
redemption in the Trust Estate or any part thereof).

 

1.14 Rejection of Subject Leases. To the extent applicable, if the lessor under
the Subject Leases rejects or disaffirms the Subject Leases or purports or seeks
to disaffirm the Subject Leases pursuant to any Bankruptcy Law, then:

 

(a) To the extent permitted by law, Trustor shall remain in possession of the
Leased Premises demised under the Subject Leases and shall perform all acts
reasonably necessary for Trustor to remain in such possession for the unexpired
term of such Subject Leases (including all renewals), whether the then existing
terms and provisions of such Subject Leases require such acts or otherwise; and

 

(b) All the terms and provisions of this Deed of Trust and the Lien created by
this Deed of Trust shall remain in full force and effect and shall extend
automatically to all of Trustor’s

 

22



--------------------------------------------------------------------------------

rights and remedies arising at any time under, or pursuant to, Section 365(h) of
the Bankruptcy Code, including all of Trustor’s rights to remain in possession
of the Leased Premises.

 

1.15 Beneficiary’s Cure of Trustor’s Default. If Trustor defaults hereunder in
the payment of any tax, assessment, Lien, encumbrance or other Imposition, in
its obligation to furnish insurance hereunder, or in the performance or
observance of any other covenant, condition or term of this Deed of Trust or the
Cooperation Agreement, Beneficiary may, but is not obligated to, to preserve its
interest in the Trust Estate, perform or observe the same, but only upon not
less than five Business Days notice to Trustor and all payments made (whether
such payments are regular or accelerated payments) and reasonable costs and
expenses incurred or paid by Beneficiary in connection therewith shall become
due and payable immediately. The amounts so incurred or paid by Beneficiary,
together with interest thereon at the Default Rate from the date incurred until
paid by Trustor, shall be added to the Obligations and secured by the Lien of
this Deed of Trust. Beneficiary is hereby empowered to enter and to authorize
others to enter upon the Site, the Project or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted covenant,
condition or term, without thereby becoming liable to Trustor or any Person in
possession holding under Trustor. No exercise of any rights under this Section
1.15 by Beneficiary shall cure or waive any Event of Default or notice of
default hereunder or invalidate any act done pursuant hereto or to any such
notice, but shall be cumulative of all other rights and remedies.

 

1.16 Use of Land, Phase I-A Air Space and Leased Premises. Trustor covenants
that the Trust Estate shall be (i) used and operated in a manner reasonably
consistent with the description of the Project in the Cooperation Agreement and
(ii) the last sentence of Section 6.4A of the Credit Agreement.

 

1.17 Affiliates and Restricted Subsidiaries.

 

(a) Subject to Trust Deed. Subject to compliance with requirements of applicable
Nevada Gaming Laws, Trustor shall cause all of its Affiliates and Subsidiaries
in any way involved with the operation of all or a portion of the Trust Estate
to observe the covenants and conditions of this Deed of Trust to the extent
necessary to give the full intended effect to such covenants and conditions and
to protect and preserve the security of Beneficiary hereunder. Trustor shall, at
Beneficiary’s request, cause any such Affiliate or Restricted Subsidiary to
execute and deliver to Beneficiary or Trustee such further instruments or
documents as Beneficiary may reasonably deem necessary to effectuate the terms
of this Section 1.17(a).

 

(b) Restriction on Use of Subsidiary or Affiliate. Except as permitted under the
Credit Agreement or the Loan Documents, Trustor shall not use any Affiliate or
Subsidiary in the operation of the Trust Estate, the Project, the Leased
Premises or the Easements if such use would in any way impair the security for
the Notes and the Credit Agreement or cause a breach of any covenant of this
Deed of Trust, the Credit Agreement or any other Loan Documents.

 

1.18 Merger. So long as any of the Obligations have not been paid or performed,
unless Beneficiary shall otherwise in writing consent, the fee title and the
leasehold estate under the Casino Lease shall not merge but shall always be kept
separate and distinct, notwithstanding the union of said estates either in the
lessor or in the lessee, or in a third party, by purchase or

 

23



--------------------------------------------------------------------------------

otherwise; and LVSI covenants and agrees that, if it shall acquire the fee
title, or any other estate, title or interest in the Casino Leased Premises
covered by said Casino Lease, this Deed of Trust shall be considered as
mortgaged, assigned or conveyed to the Beneficiary and the Lien hereof spread to
cover such estate with the same force and effect as though specifically herein
mortgaged, assigned or conveyed and spread. The provisions of this paragraph
shall not apply if Beneficiary shall so elect.

 

ARTICLE TWO

 

CORPORATE LOAN PROVISIONS

 

2.1 Interaction with Credit Agreement.

 

(a) Incorporation by Reference. All terms, covenants, conditions, provisions and
requirements of the Credit Agreement are incorporated by reference in this Deed
of Trust.

 

(b) Conflicts. In the event of any conflict or inconsistency between the
provisions of this Deed of Trust and those of the Credit Agreement, the
provisions of the Credit Agreement shall govern.

 

2.2 Other Collateral. This Deed of Trust is one of a number of Collateral
Documents to secure the Obligations delivered by or on behalf of Trustor
pursuant to the Credit Agreement and the other Loan Documents and securing the
Obligations secured hereunder. All potential junior Lien claimants are placed on
notice that, under any of the Loan Documents and any other documents granting a
security interest to the Beneficiary or otherwise (such as by separate future
unrecorded agreement between Trustor and Beneficiary), other collateral for the
Obligations secured hereunder (i.e., collateral other than the Trust Estate)
may, under certain circumstances, be released without a corresponding reduction
in the total principal amount secured by this Deed of Trust. Such a release
would decrease the amount of collateral securing the Obligations, thereby
increasing the burden on the remaining Trust Estate created and continued by
this Deed of Trust. No such release shall impair the priority of the Lien of
this Deed of Trust. By accepting its interest in the Trust Estate, each and
every junior Lien claimant shall be deemed to have acknowledged the possibility
of, and consented to, any such release. Nothing in this paragraph shall impose
any obligation upon Beneficiary.

 

ARTICLE THREE

 

DEFAULTS

 

3.1 Event of Default. The term “Event of Default,” wherever used in this Deed of
Trust, shall mean any one or more of the events of default listed in Section 8
of the Credit Agreement (whether any such event shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body) and it shall be an
Event of Default under this Deed of Trust if Trustor or any other “borrower” (as
defined in NRS 106.310) who may send a notice pursuant to NRS 106.380(1) with
respect to this Deed of Trust (i) delivers, sends or otherwise gives to
Beneficiary (A) any notice of an election to terminate the

 

24



--------------------------------------------------------------------------------

operation of this Deed of Trust as security for any indebtedness secured by this
instrument, including, without limitation, any obligation to repay any “future
advance” (as defined in NRS 106.320) or “principal” (as defined in NRS 106.345),
or (B) any other notice pursuant to NRS 106.380(1); (ii) records a statement
pursuant to NRS 1206.380(3); or (iii) causes this Deed of Trust, any
indebtedness secured by this instrument or Beneficiary to be subject to NRS
106.380(2), 106.380(3), or 106.400.

 

ARTICLE FOUR

 

REMEDIES

 

4.1 Acceleration of Maturity. If an Event of Default occurs, Beneficiary may
(except that such acceleration shall be automatic if the Event of Default is
caused by a Trustor’s Bankruptcy, in accordance with Sections 8.6 and 8.7 of the
Credit Agreement) declare the Notes and all Obligations or sums secured hereby,
to be due and payable immediately, and upon such declaration such principal and
interest and other sums shall immediately become due and payable without demand,
presentment, notice or other requirements of any kind (all of which Trustor
waives) notwithstanding anything in this Deed of Trust or any Loan Document or
applicable law to the contrary.

 

4.2 Protective Advances. If Trustor fails to make any payment or perform any
other obligation under the Notes, the other Operative Documents or the Resort
Complex Operative Documents, then without thereby limiting Beneficiary’s other
rights or remedies, waiving or releasing any of Trustor’s obligations, or
imposing any obligation on Beneficiary, Beneficiary may either advance any
amount owing or perform any or all actions that Beneficiary considers necessary
or appropriate to cure such default. All such advances shall constitute
“Protective Advances.” No sums advanced or performance rendered by Beneficiary
shall cure, or be deemed a waiver of any Event of Default.

 

4.3 Institution of Equity Proceedings. If an Event of Default occurs,
Beneficiary may institute an action, suit or proceeding in equity for specific
performance of this Deed of Trust or the Loan Documents, all of which shall be
specifically enforceable by injunction or other equitable remedy. Trustor waives
any defense based on laches or any applicable statute of limitations.

 

4.4 Beneficiary’s Power of Enforcement.

 

(a) If an Event of Default occurs, Beneficiary shall be entitled, at its option
and in its sole and absolute discretion, to prepare and record on its own
behalf, or to deliver to Trustee for recording, if appropriate, written
declaration of default and demand for sale and written Notice of Default and
Election to Sell (NRS 107.080) (or other statutory notice) to cause the Trust
Estate to be sold to satisfy the obligations hereof, and in the case of delivery
to Trustee, Trustee shall cause said notice to be filed for record.

 

(b) After the lapse of such time as may then be required by law following the
recordation of said Notice of Breach and Election to Sell, and notice of sale
having been given as then required by law, including compliance with all
applicable Nevada Gaming Laws, Trustee

 

25



--------------------------------------------------------------------------------

without demand on Trustor, shall sell the Trust Estate or any portion thereof at
the time and place fixed by it in said notice, either as a whole or in separate
parcels, and in such order as it may determine, at public auction to the highest
bidder, of cash in lawful money of the United States payable at the time of
sale. Trustee may, for any cause it deems expedient, postpone the sale of all or
any portion of said property until it shall be completed and, in every case,
notice of postponement shall be given by public announcement thereof at the time
and place last appointed for the sale and from time to time thereafter Trustee
may postpone such sale by public announcement at the time fixed by the preceding
postponement. Trustee shall execute and deliver to the purchaser its Deed, Bill
of Sale, or other instrument conveying said property so sold, but without any
covenant or warranty, express or implied. The recitals in such instrument of
conveyance of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any Person, including Beneficiary, may bid at the sale.

 

(c) After deducting all costs, fees and expenses of Trustee and of this Deed of
Trust, including, without limitation, costs of evidence of title and reasonable
attorneys’ fees of Trustee or Beneficiary in connection with a sale, Trustee
shall apply the proceeds of such sale to payment of all sums expended under the
terms hereof not then repaid, with accrued interest at the Default Rate to the
payment of all other sums then secured hereby and the remainder, if any, to the
Person or Persons legally entitled thereto as provided in NRS 40.462.

 

(d) Subject to compliance with applicable Nevada Gaming Laws, if any Event of
Default occurs, Beneficiary may, either with or without entry or taking
possession of the Trust Estate, and without regard to whether or not the
Obligations and other sums secured hereby shall be due and without prejudice to
the right of Beneficiary thereafter to bring an action or proceeding to
foreclose or any other action for any default existing at the time such earlier
action was commenced, proceed by any appropriate action or proceeding: (1) to
enforce payment of the Notes, to the extent permitted by law, or the performance
of any term hereof or any other right; (2) to foreclose this Deed of Trust in
any manner provided by law for the foreclosure of mortgages or deeds of trust on
real property and to sell, as an entirety or in separate lots or parcels, the
Trust Estate or any portion thereof pursuant to applicable Legal Requirements or
under the judgment or decree of a court or courts of competent jurisdiction, and
Beneficiary shall be entitled to recover in any such proceeding all costs and
expenses incident thereto, including reasonable attorneys’ fees in such amount
as shall be awarded by the court; (3) to exercise any or all of the rights and
remedies available to it under the Credit Agreement and the other Loan
Documents; and (4) to pursue any other remedy available to it. Beneficiary shall
take action either by such proceedings or by the exercise of its powers with
respect to entry or taking possession, or both, as Beneficiary may determine.

 

(e) The remedies described in this Section 4.4 may be exercised with respect to
all or any portion of the Personal Property, either simultaneously with the sale
of any real property encumbered hereby or independent thereof. Beneficiary shall
at any time be permitted to proceed with respect to all or any portion of the
Personal Property in any manner permitted by the UCC. Trustor agrees that
Beneficiary’s inclusion of all or any portion of the Personal Property (and all
personal property that is subject to a security interest in favor, or for the
benefit, of Beneficiary) in a sale or other remedy exercised with respect to the
real property encumbered hereby, as permitted by the UCC, is a commercially
reasonable disposition of such property.

 

26



--------------------------------------------------------------------------------

4.5 Beneficiary’s Right to Enter and Take Possession, Operate and Apply Income.

 

(a) Subject to compliance with applicable Nevada Gaming Laws, if an Event of
Default occurs, (i) Trustor, upon demand of Beneficiary, shall forthwith
surrender to Beneficiary the actual possession and, if and to the extent
permitted by law, Beneficiary itself, or by such officers or agents as it may
appoint, may enter and take possession of all the Trust Estate including the
Personal Property, without liability for trespass, damages or otherwise, and may
exclude Trustor and its agents and employees wholly therefrom and may have joint
access with Trustor to the books, papers and accounts of Trustor; and (ii)
Trustor shall pay monthly in advance to Beneficiary on Beneficiary’s entry into
possession, or to any receiver appointed to collect the Rents, all Rents then
due and payable.

 

(b) If Trustor shall for any reason fail to surrender or deliver the Trust
Estate, the Personal Property or any part thereof after Beneficiary’s demand,
Beneficiary may obtain a judgment or decree conferring on Beneficiary or Trustee
the right to immediate possession or requiring Trustor to deliver immediate
possession of all or part of such property to Beneficiary or Trustee and Trustor
hereby specifically consents to the entry of such judgment or decree. Trustor
shall pay to Beneficiary or Trustee, upon demand, all reasonable costs and
expenses of obtaining such judgment or decree and reasonable compensation to
Beneficiary or Trustee, their attorneys and agents, and all such costs, expenses
and compensation shall, until paid, be secured by the Lien of this Deed of
Trust.

 

(c) Subject to compliance with applicable Nevada Gaming Laws, upon every such
entering upon or taking of possession, Beneficiary or Trustee may hold, store,
use, operate, manage and control the Trust Estate and conduct the business
thereof, and, from time to time in its sole and absolute discretion and without
being under any duty to so act:

 

(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon and purchase or
otherwise acquire additional fixtures, personality and other property;

 

(ii) insure or keep the Trust Estate insured;

 

(iii) manage and operate the Trust Estate and exercise all the rights and powers
of Trustor in their name or otherwise with respect to the same;

 

(iv) enter into agreements with others to exercise the powers herein granted
Beneficiary or Trustee, all as Beneficiary or Trustee from time to time may
determine; and, subject to the absolute assignment of the Rents and Leases to
Beneficiary, Beneficiary or Trustee may collect and receive all the Rents,
including those past due as well as those accruing thereafter; and shall apply
the monies so received by Beneficiary or Trustee in such priority as Beneficiary
may determine to (1) the payment of interest and principal due and payable on
the Notes, (2) the deposits for Impositions and insurance premiums due, (3) the
cost of insurance, Impositions and other proper charges upon the Trust Estate or
any part thereof; (4) the compensation, expenses and disbursements of the
agents, attorneys and other representatives of Beneficiary or

 

27



--------------------------------------------------------------------------------

Trustee; and (5) any other charges or costs required to be paid by Trustor under
the terms hereof; and

 

(v) rent or sublet the Trust Estate or any portion thereof for any purpose
permitted by this Deed of Trust.

 

Beneficiary or Trustee shall surrender possession of the Trust Estate and the
Personal Property to Trustor only when all that is due upon such interest and
principal, Imposition and insurance deposits, and all amounts under any of the
terms of the Credit Agreement or this Deed of Trust, shall have been paid and
other Obligations performed. The same right of taking possession, however, shall
exist if any subsequent Event of Default shall occur and be continuing.

 

4.6 Leases. Beneficiary is authorized to foreclose this Deed of Trust subject to
the rights of any tenants of the Trust Estate, and the failure to make any such
tenants parties defendant to any such foreclosure proceedings and to foreclose
their rights shall not be, nor be asserted by Trustor to be, a defense to any
proceedings instituted by Beneficiary to collect the sums secured hereby or to
collect any deficiency remaining unpaid after the foreclosure sale of the Trust
Estate, or any portion thereof. Unless otherwise agreed by Beneficiary in
writing, all Space Leases executed subsequent to the date hereof, or any part
thereof, shall be subordinate and inferior to the Lien of this Deed of Trust;
provided, however, from time to time Beneficiary may execute and record among
the land records of the jurisdiction where this Deed of Trust is recorded,
subordination statements with respect to such of said Space Leases as
Beneficiary may designate in its sole discretion, whereby the Space Leases so
designated by Beneficiary shall be made superior to the Lien of this Deed of
Trust for the term set forth in such subordination statement. From and after the
recordation of such subordination statements, and for the respective periods as
may be set forth therein, the Space Leases therein referred to shall be superior
to the Lien of this Deed of Trust and shall not be affected by any foreclosure
hereof. All such Space Leases shall contain a provision to the effect that the
Trustor and Space Lessee recognize the right of Beneficiary to elect and to
effect such subordination of this Deed of Trust and consents thereto.
Beneficiary acknowledges and agrees that the Lien of this Deed of Trust is
subject and subordinate to the HVAC Ground Lease.

 

4.7 Purchase by Beneficiary. Upon any foreclosure sale (whether judicial or
nonjudicial), Beneficiary may bid for and purchase the property subject to such
sale and, upon compliance with the terms of sale, may hold, retain and possess
and dispose of such property in its own absolute right without further
accountability.

 

4.8 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Trustor agrees to the full extent permitted by Legal Requirements that if an
Event of Default occurs, neither Trustor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of this Deed of Trust
or the absolute sale of the Trust Estate or any portion thereof or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Trustor for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may lawfully so
do, the benefit of all such Legal Requirements, and any and all right to have
the

 

28



--------------------------------------------------------------------------------

assets comprising the Trust Estate marshalled upon any foreclosure of the Lien
hereof and agrees that Trustee or any court having jurisdiction to foreclose
such Lien may sell the Trust Estate in part or as an entirety.

 

4.9 Receiver. If an Event of Default occurs, Beneficiary, to the extent
permitted by law and subject to compliance with all applicable Nevada Gaming
Laws, and without regard to the value, adequacy or occupancy of the security for
the Obligations and other sums secured hereby, shall be entitled as a matter of
right if it so elects to the appointment of a receiver to enter upon and take
possession of the Trust Estate and to collect all Rents and apply the same as
the court may direct, and such receiver may be appointed by any court of
competent jurisdiction upon application by Beneficiary. Beneficiary may have a
receiver appointed without notice to Trustor or any third party, and Beneficiary
may waive any requirement that the receiver post a bond. Beneficiary shall have
the power to designate and select the Person who shall serve as the receiver and
to negotiate all terms and conditions under which such receiver shall serve. Any
receiver appointed on Beneficiary’s behalf may be an Affiliate of Beneficiary.
The expenses, including receiver’s fees, attorneys’ fees, costs and agent’s
compensation, incurred pursuant to the powers herein contained shall be secured
by this Deed of Trust. The right to enter and take possession of and to manage
and operate the Trust Estate and to collect all Rents, whether by a receiver or
otherwise, shall be cumulative to any other right or remedy available to
Beneficiary under this Deed of Trust, the Credit Agreement or otherwise
available to Beneficiary and may be exercised concurrently therewith or
independently thereof. Beneficiary shall be liable to account only for such
Rents (including, without limitation, security deposits) actually received by
Beneficiary, whether received pursuant to this Section 4.9 or any other
provision hereof. Notwithstanding the appointment of any receiver or other
custodian, Beneficiary shall be entitled as pledgee to the possession and
control of any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Deed of Trust to, Beneficiary.

 

4.10 Suits to Protect the Trust Estate. Beneficiary shall have the power and
authority to institute and maintain any suits and proceedings as Beneficiary, in
its sole and absolute discretion, may deem advisable (a) to prevent any
impairment of the Trust Estate by any acts which may be unlawful or in violation
of this Deed of Trust, (b) to preserve or protect its interest in the Trust
Estate, or (c) to restrain the enforcement of or compliance with any Legal
Requirement that may be unconstitutional or otherwise invalid, if the
enforcement of or compliance with such enactment, rule or order might impair the
security hereunder or be prejudicial to Beneficiary’s interest.

 

4.11 Proofs of Claim. In the case of any receivership, Insolvency, Bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceedings affecting Trustor, or, to the extent the same would result in an
Event of Default hereunder, any Subsidiary, or any guarantor, co-maker or
endorser of any of Trustor’s obligations, its creditors or its property,
Beneficiary, to the extent permitted by law, shall be entitled to file such
proofs of claim or other documents as it may deem to be necessary or advisable
in order to have its claims allowed in such proceedings for the entire amount of
the Obligations, at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Trustor after such date.

 

29



--------------------------------------------------------------------------------

4.12 Trustor to Pay the Notes on Any Default in Payment; Application of Monies
by Beneficiary.

 

(a) In case of a foreclosure sale of all or any part of the Trust Estate and of
the application of the proceeds of sale to the payment of the sums secured
hereby, Beneficiary shall be entitled to enforce payment from Trustor of any
additional amounts then remaining due and unpaid and to recover judgment against
Trustor for any portion thereof remaining unpaid, with interest at the Default
Rate in accordance with Section 4.19 hereof.

 

(b) Trustor hereby agrees to the extent permitted by law, that no recovery of
any such judgment by Beneficiary or other action by Beneficiary and no
attachment or levy of any execution upon any of the Trust Estate or any other
property shall in any way affect the Lien and security interest of this Deed of
Trust upon the Trust Estate or any part thereof or any Lien, rights, powers or
remedies of Beneficiary hereunder, but such Lien, rights, powers and remedies
shall continue unimpaired as before.

 

4.13 Delay or Omission; No Waiver. No delay or omission of Beneficiary to
exercise any right, power or remedy upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to waive any such
Event of Default or to constitute acquiescence therein. Every right, power and
remedy given to Beneficiary whether contained herein or in the Credit Agreement
or otherwise available to Beneficiary may be exercised from time to time and as
often as may be deemed expedient by Beneficiary.

 

4.14 No Waiver of One Default to Affect Another. No waiver of any Event of
Default hereunder shall extend to or affect any subsequent or any other Event of
Default then existing, or impair any rights, powers or remedies consequent
thereon. If Beneficiary (a) grants forbearance or an extension of time for the
payment of any sums secured hereby; (b) takes other or additional security for
the payment thereof; (c) waives or does not exercise any right granted in the
Notes, the Credit Agreement, this Deed of Trust or any other Loan Document; (d)
releases any part of the Trust Estate from the Lien or security interest of this
Deed of Trust or any other instrument securing the Notes; (e) consents to the
filing of any map, plat or replat of the Site (to the extent such consent is
required); (f) consents to the granting of any easement on the Site, the Project
or the Improvements (to the extent such consent is required); or (g) makes or
consents to any agreement changing the terms of this Deed of Trust or any other
Loan Document for the benefit of Beneficiary subordinating the Lien or any
charge hereof, no such act or omission shall release, discharge, modify, change
or affect the original liability under the Notes, this Deed of Trust or any
other Loan Document for the benefit of Beneficiary or otherwise of Trustor, or
any subsequent purchaser of the Trust Estate or any part thereof or any maker,
co-signer, surety or guarantor. No such act or omission shall preclude
Beneficiary from exercising any right, power or privilege herein granted or
intended to be granted in case of any Event of Default then existing or of any
subsequent Event of Default, nor, except as otherwise expressly provided in an
instrument or instruments executed by Beneficiary, shall the Lien or security
interest of this Deed of Trust be altered thereby, except to the extent
expressly provided in any releases, maps, easements or subordinations described
in clause (d), (e), (f) or (g) above of this Section 4.14. In the event of the
sale or transfer by operation of law or otherwise of all or any part of the
Trust Estate, Beneficiary, without notice to any Person is hereby authorized and
empowered to deal with any such vendee or transferee with reference to the Trust
Estate or the Obligations secured

 

30



--------------------------------------------------------------------------------

hereby, or with reference to any of the terms or conditions hereof, as fully and
to the same extent as it might deal with the original parties hereto and without
in any way releasing or discharging any of the liabilities or undertakings
hereunder, or waiving its right to declare such sale or transfer an Event of
Default as provided herein. Notwithstanding anything to the contrary contained
in this Deed of Trust or the other Loan Documents, (i) in the case of any
non-monetary Event of Default, Beneficiary may continue to accept payments due
hereunder without thereby waiving the existence of such or any other Event of
Default and (ii) in the case of any monetary Event of Default, Beneficiary may
accept partial payments of any sums due hereunder without thereby waiving the
existence of such Event of Default if the partial payment is not sufficient to
completely cure such Event of Default.

 

4.15 Discontinuance of Proceedings; Position of Parties Restored. If Beneficiary
shall have proceeded to enforce any right or remedy under this Deed of Trust by
foreclosure, entry of judgment or otherwise and such proceedings shall have been
discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Beneficiary, then and in every such
case Trustor and Beneficiary shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Beneficiary shall
continue as if no such proceedings had occurred or had been taken.

 

4.16 Remedies Cumulative. No right, power or remedy, including without
limitation remedies with respect to any security for the Notes, conferred upon
or reserved to Beneficiary by this Deed of Trust or any other Loan Document is
exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or under any Loan Document,
now or hereafter existing at law, in equity or by statute, and Beneficiary shall
be entitled to resort to such rights, powers, remedies or security as
Beneficiary shall in its sole and absolute discretion deem advisable.

 

4.17 Interest After Event of Default. If an Event of Default shall have occurred
and is continuing, outstanding and unpaid Obligations under the Loan Documents
shall, at Beneficiary’s option, bear interest at the Default Rate until such
Event of Default has been cured. Trustor’s obligation to pay such interest shall
be secured by this Deed of Trust and the other Collateral Documents.

 

4.18 Foreclosure; Expenses of Litigation. If Trustee forecloses, reasonable
attorneys’ fees for services in the supervision of said foreclosure proceeding
shall be allowed to the Trustee and Beneficiary as part of the foreclosure
costs. In the event of foreclosure of the Lien hereof, there shall be allowed
and included as additional Obligations all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of Beneficiary for attorneys’
fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after foreclosure sale or entry of the decree) of
procuring all such abstracts of title, title searches and examinations, title
insurance policies and guarantees, and similar data and assurances with respect
to title as Beneficiary may deem reasonably advisable either to prosecute such
suit or to evidence to a bidder at any sale which may be had pursuant to such
decree the true condition of the title to or the value of the Trust Estate or
any portion thereof. All expenditures and expenses of the nature in this Section
4.18 mentioned, and such expenses and fees as may be incurred if

 

31



--------------------------------------------------------------------------------

the protection of the Trust Estate and the maintenance of the Lien and security
interest of this Deed of Trust, including the fees of any attorney employed by
Beneficiary in any litigation or proceeding affecting this Deed of Trust or any
Loan Document, the Trust Estate or any other Loan Document, the Trust Estate or
any portion thereof, including, without limitation, civil, probate, appellate
and bankruptcy proceedings, or in preparation for the commencement or defense of
any proceeding or threatened suit or proceeding, shall be immediately due and
payable by Trustor, with interest thereon at the Default Rate, and shall be
secured by this Deed of Trust and the other Collateral Documents. Trustee waives
its right to any statutory fee in connection with any judicial or nonjudicial
foreclosure of the Lien hereof and agrees to accept a reasonable fee for such
services.

 

4.19 Deficiency Judgments. If after foreclosure of this Deed of Trust or
Trustee’s sale hereunder, there shall remain any deficiency with respect to any
amounts payable under the Notes or hereunder or any amounts secured hereby, and
Beneficiary shall institute any proceedings to recover such deficiency or
deficiencies, all such amounts shall continue to bear interest at the Default
Rate. Trustor waives any defense to Beneficiary’s recovery against Trustor of
any deficiency after any foreclosure sale of the Trust Estate. Trustor expressly
waives any defense or benefits that may be derived from any statute granting
Trustor any defense to any such recovery by Beneficiary. In addition,
Beneficiary and Trustee shall be entitled to recovery of all of their reasonable
costs and expenditures (including without limitation any court imposed costs) in
connection with such proceedings, including their reasonable attorneys’ fees,
appraisal fees and the other costs, fees and expenditures referred to in Section
4.18 above. This provision shall survive any foreclosure or sale of the Trust
Estate, any portion thereof and/or the extinguishment of the Lien hereof.

 

4.20 Waiver of July Trial. Beneficiary and Trustor each waive any right to have
a jury participate in resolving any dispute whether sounding in contract, tort
or otherwise arising out of, connected with, related to or incidental to the
relationship established between them in connection with the Notes, this Deed of
Trust or any other Loan Document. Any such disputes shall be resolved in a bench
trial without a jury.

 

4.21 Exculpation of Beneficiary. The acceptance by Beneficiary of the assignment
contained herein with all of the rights, powers, privileges and authority
created hereby shall not, prior to entry upon and taking possession of the Trust
Estate by Beneficiary, be deemed or construed to make Beneficiary a “mortgagee
in possession”; nor thereafter or at any time or in any event obligate
Beneficiary to appear in or defend any action or proceeding relating to the
Space Leases, the Rents or the Trust Estate, or to take any action hereunder or
to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under any Space Lease or to assume any obligation
or responsibility for any security deposits or other deposits except to the
extent such deposits are actually received by Beneficiary, nor shall
Beneficiary, prior to such entry and taking, be liable in any way for any injury
or damage to person or property sustained by any Person in or about the Trust
Estate.

 

32



--------------------------------------------------------------------------------

 

ARTICLE FIVE

 

RIGHTS AND RESPONSIBILITIES OF TRUSTEE;

OTHER PROVISIONS RELATING TO TRUSTEE

 

Notwithstanding anything to the contrary in this Deed of Trust, Trustor and
Beneficiary agree as follows.

 

5.1 Exercise of Remedies by Trustee. To the extent that this Deed of Trust or
applicable law, including all applicable Nevada Gaming Laws, authorizes or
empowers, or does not require approval for, Beneficiary to exercise any remedies
set forth in Article 4 hereof or otherwise, or perform any acts in connection
therewith, Trustee (but not to the exclusion of Beneficiary unless so required
under the law of the State) shall have the power to exercise any or all such
remedies, and to perform any acts provided for in this Deed of Trust in
connection therewith, all for the benefit of Beneficiary and on Beneficiary’s
behalf in accordance with applicable law of the State. In connection therewith,
Trustee: (a) shall not exercise, or waive the exercise of, any Beneficiary’s
remedies (other than any rights of Trustee to any indemnity or reimbursement),
except at Beneficiary’s request, and (b) shall exercise, or waive the exercise
of, any or all of Beneficiary’s remedies at Beneficiary’s request, and in
accordance with Beneficiary’s directions as to the manner of such exercise or
waiver. Trustee may, however, decline to follow Beneficiary’s request or
direction if Trustee shall be advised by counsel that the action or proceeding,
or manner thereof, so directed may not lawfully be taken or waived.

 

5.2 Rights and Privileges of Trustee. To the extent that this Deed of Trust
requires Trustor to indemnify Beneficiary or reimburse Beneficiary for any
expenditures Beneficiary may incur, Trustee shall be entitled to the same
indemnity and the same rights to reimbursement of expenses as Beneficiary,
subject to such limitations and conditions as would apply in the case of
Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary’s liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Trustor, pursuant to
this Deed of Trust, appoints Beneficiary as Trustor’s attorney in fact for any
purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Trustor’s behalf without joinder or confirmation by the
other.

 

5.3 Resignation or Replacement of Trustee. Trustee may resign by an instrument
in writing addressed to Beneficiary, and Trustee may be removed at any time with
or without cause (i.e., in Beneficiary’s sole and absolute discretion) by an
instrument in writing executed by Beneficiary. In case of the death,
resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute, successor or
replacement Trustee to act instead of Trustee originally named (or in place of
any substitute, successor or replacement Trustee), then Beneficiary shall have
the right and is hereby authorized and empowered to appoint a successor,
substitute or replacement Trustee, without any formality other than appointment
and designation in writing executed by Beneficiary, which instrument shall be
recorded if required by the law of the State. The laws of the State (including,
without limitation, the Nevada Gaming Laws) shall govern the qualification of
any Trustee. The authority conferred upon Trustee by this Deed of Trust shall
automatically extend to any and all other successor, substitute and replacement
Trustee(s) successively until the obligations secured hereunder have been paid
in full or the Trust Estate has been sold hereunder or released in

 

33



--------------------------------------------------------------------------------

accordance with the provisions of the Loan Documents to which the Beneficiary is
a party or which grants a security for the benefit of the Beneficiary.
Beneficiary’s written appointment and designation of any Trustee shall be full
evidence of Beneficiary’s right and authority to make the same and of all facts
therein recited. No confirmation, authorization, approval or other action by
Trustor shall be required in connection with any resignation or other
replacement of Trustee.

 

5.4 Authority of Beneficiary. If Beneficiary is a banking corporation, state
banking corporation or a national banking association and the instrument of
appointment of any successor or replacement Trustee is executed on Beneficiary’s
behalf by an officer of such corporation, state banking corporation or national
banking association, then such appointment shall be conclusively presumed to be
executed with authority and shall be valid and sufficient without proof of any
action by the board of directors or any superior officer of Beneficiary.

 

5.5 Effect of Appointment of Successor Trustee. Upon the appointment and
designation of any successor, substitute or replacement Trustee, and subject to
compliance with applicable Nevada Gaming Laws and other applicable Legal
Requirements, Trustee’s entire estate and title in the Trust Estate shall vest
in the designated successor, substitute or replacement Trustee. Such successor,
substitute or replacement Trustee shall thereupon succeed to and shall hold,
possess and execute all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee. All references herein to Trustee shall be deemed
to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.

 

5.6 Confirmation of Transfer and Succession. Upon the written request of
Beneficiary or of any successor, substitute or replacement Trustee, any former
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor, substitute or replacement Trustee all of the right, title,
estate and interest in the Trust Estate of Trustee so ceasing to act, together
with all the rights, powers, privileges, immunities and duties herein conferred
upon Trustee, and shall duly assign, transfer and deliver all properties and
moneys held by said Trustee hereunder to said successor, substitute or
replacement Trustee.

 

5.7 Exculpation. Trustee shall not be liable for any error of judgment or act
done by Trustee in good faith, or otherwise be responsible or accountable under
any circumstances whatsoever, except for Trustee’s gross negligence, willful
misconduct or knowing violation of any Legal Requirement. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law). Trustee shall be under no liability for interest
on any moneys received by it hereunder.

 

5.8 Endorsement and Execution of Documents. Upon Beneficiary’s written request,
Trustee shall, without liability or notice to Trustor, execute, consent to, or
join in any instrument or agreement in connection with or necessary to
effectuate the purposes of the Loan Documents to which the Beneficiary is a
party or which grants a security interest for the benefit of the Beneficiary.
Trustor hereby irrevocably designates Trustee as its attorney in fact to
execute, acknowledge and deliver, on Trustor’s behalf and in Trustor’s name, all
instruments or

 

34



--------------------------------------------------------------------------------

agreements necessary to implement any provision(s) of this Deed of Trust or to
further perfect the Lien created by this Deed of Trust on the Trust Estate. This
power of attorney shall be deemed to be coupled with an interest and shall
survive any disability of Trustor.

 

5.9 Multiple Trustees. If Beneficiary appoints multiple trustees, then any
Trustee, individually, may exercise all powers granted to Trustee under this
instrument, without the need for action by any other Trustee(s).

 

5.10 Terms of Trustee’s Acceptance. Trustee accepts the trust created by this
Deed of Trust upon the following terms and conditions:

 

(a) Delegation. Trustee may exercise any of its powers through appointment of
attorney(s) in fact or agents.

 

(b) Counsel. Trustee may select and employ legal counsel (including any law firm
representing Beneficiary). Trustor shall reimburse all reasonable legal fees and
expenses that Trustee may thereby incur.

 

(c) Security. Trustee shall be under no obligation to take any action upon any
Event of Default unless furnished security or indemnity, in form satisfactory to
Trustee, against costs, expenses, and liabilities that Trustee may incur.

 

(d) Costs and Expenses. Trustor shall reimburse Trustee, as part of the
Obligations secured hereunder, for all reasonable disbursements and expenses
(including reasonable legal fees and expenses and any expenses incurred by
Trustee in complying with the Nevada Gaming Laws and Gaming Licenses) incurred
by reason of and as provided for in this Deed of Trust, including any of the
foregoing incurred in Trustee’s administering and executing the trust created by
this Deed of Trust and performing Trustee’s duties and exercising Trustee’s
powers under this Deed of Trust.

 

(e) Release. Upon satisfaction of the conditions for reconveyance contained in
Section 6.10 hereof, Beneficiary shall request that Trustee release this Deed of
Trust and Trustee shall release this Deed of Trust and reconvey to the Trust
Estate in accordance with Section 6.10 hereof, provided, however, that Trustor
shall pay all costs of recordation, if any, and all of Trustee’s and
Beneficiary’s costs and expenses in connection with such release, including, but
not limited to, reasonable attorneys’ fees.

 

ARTICLE SIX

 

MISCELLANEOUS PROVISIONS

 

6.1 Heirs, Successors and Assigns Included in Parties. Whenever one of the
parties hereto is named or referred to herein, successors and assigns of such
party shall be included, and subject to the limitations set forth herein and in
the Credit Agreement, all covenants and agreements contained in this Deed of
Trust, by or on behalf of Trustor or Beneficiary shall bind and inure to the
benefit of its heirs, successors and assigns, whether so expressed or not.

 

35



--------------------------------------------------------------------------------

6.2 Addresses for Notices, Etc. Any notice, report, demand or other instrument
authorized or required to be given or furnished under this Deed of Trust to
Trustor or Beneficiary shall be deemed given or furnished (i) when addressed to
the party intended to receive the same, at the address of such party set forth
below, and delivered by hand at such address or (ii) three (3) days after the
same is deposited in the United States mail as first class certified mail,
return receipt requested, postage paid, whether or not the same is actually
received by such party:

 

Beneficiary:    The Bank of Nova Scotia      580 California Street, 21st Floor  
   San Francisco, California 94104      Attention: Mr. Alan Pendergast     
Telefax: (415) 397-0791 With a copy to:    The Bank of Nova Scotia      Loan
Administration      600 Peachtree Street, N.E.      Atlanta, Georgia 30308     
Attention: Robert Ivy      Telefax: (404) 888-8998 With a copy to:    DLA Piper
Rudnick Gray Cary US LLP      333 Market Street, Suite 3200      San Francisco,
California 94105-2150      Attention: Stephen A. Cowan, Esq. Trustor:   
Venetian Casino Resort, LLC      3355 Las Vegas Boulevard South      Las Vegas,
Nevada 89109      Attention: General Counsel      Telefax: (702) 414-4421     
Las Vegas Sands, Inc.      3355 Las Vegas Boulevard South      Las Vegas, Nevada
89109      Attention: General Counsel      Telefax: (702) 414-4421 Trustee:   
First American Title Insurance Company      180 Cassia Way, Suite 502     
Henderson, Nevada 89104

 

6.3 Change of Notice Address. Any Person may change the address to which any
such notice, report, demand or other instrument is to be delivered or mailed to
that person, by furnishing written notice of such change to the other parties,
but no such notice of change shall be effective unless and until received by
such other parties.

 

36



--------------------------------------------------------------------------------

6.4 Headings. The headings of the articles, sections, paragraphs and
subdivisions of this Deed of Trust are for convenience of reference only, are
not to be considered a part hereof, and shall not limit or expand or otherwise
affect any of the terms hereof.

 

6.5 Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained herein or in the Notes, the
Credit Agreement or any other Loan Document shall be invalid, illegal or
unenforceable in any respect, the validity of the Lien hereof and the remaining
covenants, agreements, terms or provisions contained herein or in the Notes, the
Credit Agreement or any other Loan Document shall be in no way affected,
prejudiced or disturbed thereby. To the extent permitted by law, Trustor waives
any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

6.6 Changes and Priority Over Intervening Liens. Neither this Deed of Trust nor
any term hereof may be changed, waived, discharged or terminated orally, or by
any action or inaction, but only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. Any agreement hereafter made by Trustor and Beneficiary relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
Lien or encumbrance.

 

6.7 Estoppel Certificates. Within ten (10) Business Days after Beneficiary’s
written request, Trustor shall from time to time execute a certificate, in
recordable form (an “Estoppel Certificate”), stating, except to the extent it
would be inaccurate to so state: (a) the current amount of the Obligations
secured hereunder and all elements thereof, including principal, interest, and
all other elements; (b) that Trustor has no defense, offset, claim,
counterclaim, right of recoupment, deduction, or reduction against any of the
Obligations secured hereunder; (c) that none of the Loan Documents to which the
Beneficiary is a party or which grants a security interest for the benefit of
the Beneficiary have been amended, whether orally or in writing; (d) that
Trustor has no claims against Beneficiary of any kind; (e) that any Power of
Attorney granted to Beneficiary is in full force and effect; and (f) such other
matters relating to this Deed of Trust, any Loan Document to which the
Beneficiary is a party or which grants a security interest for the benefit of
the Beneficiary and the relationship of Trustor and Beneficiary as Beneficiary
shall request. In addition, the Estoppel Certificate shall set forth the reasons
why it would be inaccurate to make any of the foregoing assurances (“a” through
“f”).

 

6.8 Waiver of Setoff and Counterclaim. All amounts due under this Deed of Trust,
the Notes or any other Loan Document to which the Beneficiary is a party or
which grants a security interest for the benefit of the Beneficiary shall be
payable without setoff, counterclaim or any deduction whatsoever. Trustor hereby
waives the right to assert a counterclaim (other than a compulsory counterclaim)
in any action or proceeding brought against it by Beneficiary and/or any Lender
under the Credit Agreement, or arising out of or in any way connected with this
Deed of Trust, or the other Loan Documents, to which the Beneficiary is a party
or which grants a security interest for the benefit of the Beneficiary or the
Obligations.

 

6.9 Governing Law. The Credit Agreement and the Notes provide that they are
governed by, and construed and enforced in accordance with, the laws of the
State of New York. This Deed of Trust shall also be construed under and governed
by the laws of the State of New York without giving effect to the conflicts of
law rules and principles of New York; provided,

 

37



--------------------------------------------------------------------------------

however, that (i) the terms and provisions of this Deed of Trust pertaining to
the priority, perfection, enforcement or realization by Beneficiary of its
respective rights and remedies under this Deed of Trust with respect to the
Trust Estate shall be governed and construed and enforced in accordance with the
internal laws of the State without giving effect to the conflicts-of-law rules
and principles of the State; (ii) Trustor agrees that to the extent deficiency
judgments are available under the laws of the State after a foreclosure
(judicial or nonjudicial) of the Trust Estate, or any portion thereof, or any
other realization thereon by Beneficiary or any Lender under the Credit
Agreement, Beneficiary or such Lender, as the case may be, shall have the right
to seek such a deficiency judgment against Trustor in the State; and (iii)
Trustor agrees that if Beneficiary or any Lender under the Credit Agreement
obtains a deficiency judgment in another state against Trustor, then Beneficiary
or such Lender, as the case may be, shall have the right to enforce such
judgment in the State to the extent permitted under the laws of the State, as
well as in other states. Nothing contained in this Section 6.9 shall be deemed
to expand the limitations set forth in Section 10.16 of the Credit Agreement.

 

6.10 Reconveyance. In the event that (i) the Obligations are indefeasibly repaid
in full, (ii) any part of the Trust Estate is sold, transferred or otherwise
disposed of by Trustor in accordance with the Credit Agreement or (ii) any part
of the Trust Estate is otherwise released in accordance with the Credit
Agreement or with the consent of the Requisite Lenders, the Trust Estate (in the
case of clause (i) of this Section 6.10) or portion thereof (in the case of
clauses (ii) or (iii) of this Section 6.10) will be sold, transferred or
otherwise disposed of, and released free and clear of the Liens created by this
Deed of Trust and the Beneficiary, at the request and expense of the Trustor,
will duly and promptly assign, transfer, deliver and release to the Trustor or
its designee (without recourse and without any representation or warranty) such
of the Trust Estate as is then being (or has been) so sold, transferred or
otherwise disposed of or released. In connection with any disposition or release
pursuant to this Section 6.10, Beneficiary shall, at Trustor’s expense, cause
Trustee to reconvey, without warranty the Trust Estate or portion thereof being
disposed or released, as the case may be, and to execute and deliver to Trustor
such documents (including UCC-3 termination statements) as Trustor may
reasonably request. The recitals in such reconveyance of any matters or facts
shall be conclusive proof of the truthfulness thereof. The grantee in such
reconveyance may be described as “the person or persons legally entitled
thereto.”

 

6.11 Attorneys’ Fees. Without limiting any other provision contained herein,
Trustor agrees to pay all costs of Beneficiary or Trustee incurred in connection
with the enforcement of this Deed of Trust or the Notes, including without
limitation all reasonable attorneys’ fees whether or not suit is commenced, and
including, without limitation, fees incurred in connection with any probate,
appellate, bankruptcy, deficiency or any other litigation proceedings, all of
which sums shall be secured hereby.

 

6.12 Late Charges. By accepting payment of any sum secured hereby after its due
date, Beneficiary does not waive its right to collect any late charge thereon or
interest thereon at the interest rate on the Notes, if so provided, not then
paid or its right either to require prompt payment when due of all other sums so
secured or to declare default for failure to pay any amounts not so paid.

 

38



--------------------------------------------------------------------------------

6.13 Cost of Accounting. Trustor shall pay to Beneficiary, for and on account of
the preparation and rendition of any accounting, which Trustor may be entitled
to require under any law or statute now or hereafter providing therefor, the
reasonable costs thereof.

 

6.14 Right of Entry. Subject to compliance with applicable Nevada Gaming Laws
and the terms of the Space Leases, Beneficiary may at any reasonable time or
times and on reasonable prior written notice to Trustor make or cause to be made
entry upon and inspections of the Trust Estate or any part thereof in person or
by agent.

 

6.15 Corrections. Trustor shall, upon request of Beneficiary or Trustee,
promptly correct any defect, error or omission which may be discovered in the
contents of this Deed of Trust (including, but not limited to, in the exhibits
and schedules attached hereto) or in the execution or acknowledgement hereof,
and shall execute, acknowledge and deliver such further instruments and do such
further acts as may be necessary or as may be reasonably requested by Trustee to
carry out more effectively the purposes of this Deed of Trust, to subject to the
Lien and security interest hereby created any of Trustor’s properties, rights or
interest covered or intended to be covered hereby, and to perfect and maintain
such Lien and security interest.

 

6.16 Statute of Limitations. To the fullest extent allowed by the law, the right
to plead, use or assert any statute of limitations as a plea or defense or bar
of any kind, or for any purpose, to any debt, demand or obligation secured or to
be secured hereby, or to any complaint or other pleading or proceeding filed,
instituted or maintained for the purpose of enforcing this Deed of Trust or any
rights hereunder, is hereby waived by Trustor.

 

6.17 Subrogation. Should the proceeds of any Loan or advance made by Beneficiary
to Trustor, repayment of which is hereby secured, or any part thereof, or any
amount paid out or advanced by Beneficiary, be used directly or indirectly to
pay off, discharge, or satisfy, in whole or in part, any prior or superior Lien
or encumbrance upon the Trust Estate, or any part thereof, then, as additional
security hereunder, Trustee, on behalf of Beneficiary, shall be subrogated to
any and all rights, superior titles, Liens, and equities owned or claimed by any
owner or holder of said outstanding Liens, charges, and indebtedness, however
remote, regardless of whether said Liens, charges, and indebtedness are acquired
by assignment or have been released of record by the holder thereof upon
payment.

 

6.18 Joint and Several Liability. All obligations of Trustor hereunder, if more
than one, are joint and several. Recourse for deficiency after sale hereunder
may be had against the property of Trustor, without, however, creating a present
or other Lien or charge thereon.

 

6.19 Homestead. Trustor hereby waives and renounces all homestead and exemption
rights provided by the constitution and the laws of the United States and of any
state, in and to the Trust Estate as against the collection of the Obligations,
or any part hereof.

 

6.20 Context. In this Deed of Trust, whenever the context so requires, the
neuter includes the masculine and feminine, and the singular including the
plural, and vice versa.

 

6.21 Time. Time is of the essence of each and every term, covenant and condition
hereof. Unless otherwise specified herein, any reference to “days” in this Deed
of Trust shall be deemed to mean “calendar days.”

 

39



--------------------------------------------------------------------------------

6.22 Interpretation. As used in this Deed of Trust unless the context clearly
requires otherwise: The terms “herein” or “hereunder” and similar terms without
reference to a particular section shall refer to the entire Deed of Trust and
not just to the section in which such terms appear.

 

6.23 Effect of NRS § 107.030. To the extent not inconsistent with the other
provisions of this Deed of Trust, the following covenants are hereby adopted and
made a part of this Deed of Trust: Nos. 1; 2 (pursuant to Section 1.8 above); 3;
4 (at the Default Rate); 5; 6; 7 (in a reasonable percentage); 8 and 9 of NRS
107.030.

 

6.24 Amendments. This Deed of Trust cannot be waived, changed, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, discharge or termination is
sought and only as permitted by the provisions of the Credit Agreement.

 

6.25 No Conflicts. In the event that any of the provisions contained herein
conflict with the Security Agreement, then the provisions contained in the
Security Agreement shall prevail.

 

ARTICLE SEVEN

 

POWER OF ATTORNEY

 

7.1 Grant of Power. Subject to compliance with applicable Nevada Gaming Laws,
Trustor irrevocably appoints Beneficiary and any successor thereto as its
attorney-in-fact, with full power and authority, including the power of
substitution, exercisable only during the continuance of an Event of Default to
act for Trustor in its name, place and stead as hereinafter provided:

 

7.1.1 Possession and Completion. To take possession of the Site, the Project and
the Improvements, remove all employees, contractors and agents of Trustor
therefrom, complete or attempt to complete the work of construction, and market,
sell or lease the Site, the Project and the Improvements.

 

7.1.2 Employment of Others. To employ such contractors, subcontractors,
suppliers, architects, inspectors, consultants, property managers and other
agents as Beneficiary, in its discretion, deems proper for the completion of any
Improvements, for the protection or clearance of title to the Site, the Project
or the Improvements, or for the protection of Beneficiary’s interests with
respect thereto.

 

7.1.3 Security Guards. To employ watchmen to protect the Site, the Project and
the Improvements from injury.

 

7.1.4 Compromise Claims. To pay, settle or compromise all bills and claims then
existing or thereafter arising against Trustor, which Beneficiary, in its
discretion, deems proper for the protection or clearance of title to the Site,
the Project, the Improvements or Personal Property, or for the protection of
Beneficiary’s interests with respect thereto.

 

40



--------------------------------------------------------------------------------

7.1.5 Legal Proceedings. To prosecute and defend all actions and proceedings in
connection with the Site, the Project or the Improvements.

 

7.1.6 Other Acts. To execute, acknowledge and deliver all other instruments and
documents in the name of Trustor that are necessary or desirable, to exercise
Trustor’s rights under all contracts concerning the Site, the Project or the
Improvements, including, without limitation, under any Space Leases, and to do
all other acts with respect to the Site, the Project or the Improvements that
Trustor might do on its own behalf, as Beneficiary, in its reasonable
discretion, deems proper.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

41



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase I & I-A Site)

VCR]

 

IN WITNESS WHEREOF, Trustor has executed this Amended and Restated Deed of
Trust, Leasehold Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing to be effective as of the day and year first above
written.

 

TRUSTOR:

VENETIAN CASINO RESORT, LLC,

a Nevada limited liability company, as Trustor

By:  

Las Vegas Sands, Inc., its managing member

By:   /s/    HARRY MILTENBERGER            

Name

  Harry Miltenberger    

Title:

  Vice President Finance

 

(Signatures continue on following pages)

 

[VCR/LVSI Amended and Restated Deed of Trust]

 

S-1



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase I & I-A Site)

LVSI]

 

LAS VEGAS SANDS, INC. a Nevada corporation By:   /s/    HARRY
MILTENBERGER            

Name

  Harry Miltenberger    

Title:

  Vice President Finance

 

(Signatures continue on the following pages)

 

[VCR/LVSI Amended and Restated Deed of Trust]

 

S-2



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase I & I-A Site)

Scotia]

 

BENEFICIARY: THE BANK OF NOVA SCOTIA, By:   /s/    PAUL EFRON            

Name:

  Paul Efron    

Title:

  Authorized Signatory

 

[VCR/LVSI Amended and Restated Deed of Trust]

 

S-3



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase I & I-A Site)

LVSI & VCR]

 

State of Nevada

  )    

County of Clark

  )   ss.:

 

As to Venetian Casino Resort, LLC, this instrument was acknowledged before me on
February 18, 2005 by Harry Miltenberger.

 

    /s/    BONNIE BRUCE

Name:

  Bonnie Bruce

Notary Public

 

Notarial Seal

 

As to Las Vegas Sands, Inc., this instrument was acknowledged before me on
February 18, 2005 by Harry Miltenberger.

 

    /s/    BONNIE BRUCE

Name:

  Bonnie Bruce

Notary Public

 

Notarial Seal

 

(Notary Acknowledgment)

[VCR/LVSI Amended and Restated Deed of Trust]

 

N-1



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase I & I-A Site)

Scotia]

 

State of California)

   

County of San Francisco)

  ss.:

 

As to The Bank of Nova Scotia, this instrument was acknowledged before me on
February 18, 2005 by (person appearing before notary public) Chris Osborn.

 

    /S/    STEPHANIE CHASSIN

Name:

  Stephanie Chassin

Notary Public

 

Notarial Seal

 

(Notary Acknowledgment)

[VCR/LVSI Amended and Restated Deed of Trust]

 

N-2



--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESCRIPTION OF PHASE I HOTEL/CASINO LAND

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

PARCEL 6: (Parcels 6 thru 14)

 

A PARCEL OF LAND SITUATE IN THE WEST HALF (W 1/2) OF SECTION 16, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE CENTER QUARTER CORNER OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE
61 EAST, M.D.M., AS SHOWN ON PARCEL MAP IN FILE 33, PAGE 98 OF CLARK COUNTY
RECORDS, CLARK COUNTY, NEVADA, FROM WHENCE THE CENTER SOUTH 1/16TH CORNER OF
SAID SECTION 16 BEARS SOUTH 00°24’18” EAST A DISTANCE OF 1331.31 FEET; THENCE TO
THE CENTERLINE INTERSECTION OF KOVAL LANE AND SANDS AVENUE, NORTH 00°24’18” WEST
A DISTANCE OF 10.00 FEET; THENCE ALONG THE CENTERLINE OF SANDS AVENUE, NORTH
88°41’36” WEST A DISTANCE OF 114.70 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE OF SANDS AVENUE THROUGH A TANGENT CURVE TO THE RIGHT, CONCAVE
NORTHEASTERLY, HAVING A RADIUS OF 600.00 FEET, A CENTRAL ANGLE OF 50°30’45”, AND
AN ARC LENGTH OF 528.96 FEET; THENCE DEPARTING SAID CENTERLINE OF SANDS AVENUE,
SOUTH 51°49’09” WEST A DISTANCE OF 50.00 FEET TO A POINT ON THE WEST
RIGHT-OF-WAY OF SAID SANDS AVENUE AND THE POINT OF BEGINNING;

 

THENCE ALONG THE BOUNDARY OF LOT 2 AS SHOWN ON AMENDED PARCEL MAP FILED IN FILE
91, PAGE 89 OF PARCEL MAPS, THE FOLLOWING SIX (6) COURSES: SOUTH 51°33’08” WEST
A DISTANCE OF 213.88 FEET; THENCE SOUTH 01°00’22” WEST A DISTANCE OF 203.20
FEET; THENCE NORTH 89°00’34” WEST A DISTANCE OF 110.80 FEET TO THE BEGINNING OF
A NON-TANGENT CURVE, CONCAVE TO THE WEST, HAVING A RADIUS OF 410.82 FEET AND
THROUGH WHICH A LINE TO THE RADIUS POINT BEARS SOUTH 62°11’16” WEST; THENCE
SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 28°49’30”, AND AN ARC
LENGTH OF 206.68 FEET; THENCE SOUTH 01°00’46” WEST A DISTANCE OF 495.04 FEET TO
THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
117.00 FEET AND THROUGH WHICH A LINE TO THE RADIUS POINT BEARS NORTH 15°08’27”
WEST; THENCE WESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 16°08’10”, AND
AN ARC LENGTH OF 32.95 FEET TO A POINT ON THE NORTH LINE OF PARCEL 2 AS SHOWN ON
PARCEL MAP FILED IN FILE 56, PAGE 72 OF PARCEL MAPS; THENCE ALONG SAID LINE
NORTH 89°00’17” WEST A DISTANCE OF 455.28 FEET; THENCE SOUTH 00°28’09” EAST A
DISTANCE OF 7.81 FEET; THENCE NORTH 88°51’25” WEST A DISTANCE OF 562.02 FEET;
THENCE NORTH 00°55’34” WEST A DISTANCE OF 200.11 FEET; THENCE NORTH 89°01’44”
WEST A DISTANCE OF 132.47 FEET; THENCE NORTH 00°56’23” WEST A DISTANCE OF 175.78
FEET; THENCE NORTH 01°00’40” EAST A DISTANCE OF

 

Ex-A



--------------------------------------------------------------------------------

74.35 FEET; THENCE NORTH 88°59’20” WEST A DISTANCE OF 173.15 FEET; THENCE SOUTH
41°06’38” WEST A DISTANCE OF 97.20 FEET; THENCE NORTH 88°59’20” WEST A DISTANCE
OF 3.47 FEET TO A POINT ON THE EAST RIGHT-OF-WAY OF U.S. HIGHWAY NO. 91 (LAS
VEGAS BLVD.), SAID POINT BEING THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 3960.00 FEET AND THROUGH WHICH A LINE TO THE
RADIUS POINT BEARS SOUTH 69°04’19” EAST; THENCE NORTHEASTERLY ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 07°04’39”, AND AN ARC LENGTH OF 489.16 FEET; THENCE
CONTINUING ALONG SAID EAST RIGHT-OF-WAY, NORTH 28°00’20” EAST A DISTANCE OF
247.72 FEET; THENCE DEPARTING SAID RIGHT-OF-WAY, SOUTH 89°05’40” EAST A DISTANCE
OF 336.41 FEET; THENCE NORTH 00°59’07” EAST A DISTANCE OF 89.23 FEET; THENCE
SOUTH 88°59’59” EAST A DISTANCE OF 443.60 FEET; THENCE SOUTH 01°00’00” WEST A
DISTANCE OF 38.17 FEET; THENCE NORTH 89°00’00” WEST A DISTANCE OF 10.67 FEET;
THENCE SOUTH 01°00’00” WEST A DISTANCE OF 38.67 FEET; THENCE SOUTH 89°00’00”
EAST A DISTANCE OF 10.67 FEET; THENCE SOUTH 01°00’00” WEST A DISTANCE OF 39.17
FEET; THENCE SOUTH 88°58’54” EAST A DISTANCE OF 380.30 FEET; THENCE NORTH
51°34’35” WEST A DISTANCE OF 172.55 FEET TO A POINT ON THE AFOREMENTIONED
RIGHT-OF-WAY OF SANDS AVENUE, SAID POINT BEING THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 650.00 FEET AND THROUGH
WHICH A LINE TO THE RADIUS POINT BEARS NORTH 60°54’23” EAST; THENCE
SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 09°05’14”, AND AN ARC
LENGTH OF 103.09 FEET TO THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION WAS PREPARED BY JOHN E. FORSMAN,
P.L.S. 9911 COVINGTON CROSS DRIVE, SUITE 104, LAS VEGAS, NEVADA, 89144

 

THE ABOVE DESCRIPTION INCLUDES THE FOLLOWING DESCRIBED PARCELS OF LAND DEPICTED
ON THAT CERTAIN RECORD OF SURVEY RECORDED JUNE 14, 2004 IN BOOK 20040614 AS
DOCUMENT NO. 01698, IN FILE 138, PAGE 77 AND BY SURVEY RECORDED IN FILE 140,
PAGE 11 OF SURVEYS:

 

SURVEY AREA III:

 

A PORTION OF LOT 1 FROM ELEVATION 2092 FEET TO 2117 FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE NORTH 84°35’37” WEST, 1816.02 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 00°58’05” WEST, 64.86 FEET; THENCE NORTH 89°45’02” WEST, 21.55
FEET; THENCE SOUTH 01°01’42” WEST, 28.77 FEET;

 

Ex-A



--------------------------------------------------------------------------------

THENCE SOUTH 88°58’43” EAST, 10.16 FEET; THENCE SOUTH 01°01’17” WEST, 3.11 FEET;
THENCE NORTH 88°43’34” WEST, 42.16 FEET; THENCE SOUTH 01°16’26” WEST, 0.92 FEET;
THENCE NORTH 88°41’52” WEST, 18.54 FEET; THENCE NORTH 11°25’00” WEST, 63.44
FEET; THENCE NORTH 25°31’16” EAST, 7.68 FEET; THENCE NORTH 28°23’13” EAST, 12.38
FEET; THENCE NORTH 80°01’14” EAST, 5.72 FEET; THENCE SOUTH 09°58’46” EAST, 0.98
FEET; THENCE NORTH 79°01’11” EAST, 39.29 FEET; THENCE NORTH 00°19’42” EAST,
23.66 FEET; THENCE SOUTH 89°40’18” EAST, 18.60 FEET; THENCE SOUTH 44°07’42”
EAST, 10.18 FEET; THENCE SOUTH 01°20’26” WEST, 7.31 FEET; THENCE SOUTH 89°15’28”
EAST, 7.11 FEET TO THE POINT OF BEGINNING.

 

SURVEY AREA IV:

 

A PORTION OF LOT 1 FROM ELEVATION 2092± FEET TO 2117± FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE NORTH 85°24’25” WEST, 1655.78 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 01°03’39” WEST, 27.98 FEET; THENCE NORTH 88°27’11” WEST, 15.87
FEET; THENCE SOUTH 01°00’49” WEST, 19.24 FEET; THENCE NORTH 88°59’11” WEST, 3.50
FEET; THENCE SOUTH 01°00’49” WEST, 6.90 FEET; THENCE SOUTH 47°14’39” WEST, 19.65
FEET; THENCE NORTH 43°50’28” WEST, 14.72 FEET; THENCE SOUTH 49°21’55” WEST, 3.73
FEET; THENCE NORTH 44°02’10” WEST, 28.71 FEET; THENCE NORTH 41°44’12” EAST, 3.74
FEET; THENCE NORTH 44°01’35” WEST, 14.81 FEET; THENCE NORTH 45°56’19” EAST,
27.76 FEET; THENCE SOUTH 43°49’53” EAST, 19.83 FEET; THENCE SOUTH 89°03’15”
EAST, 5.27 FEET; THENCE NORTH 00°11’58” WEST, 0.60 FEET; THENCE NORTH 89°48’02”
EAST, 15.28 FEET; THENCE NORTH 00°11’58” WEST, 3.59 FEET; THENCE NORTH 45°53’39”
EAST, 6.66 FEET; THENCE NORTH 00°42’06” WEST, 2.37 FEET; THENCE NORTH 47°13’35”
WEST, 8.14 FEET; THENCE NORTH 45°55’49” EAST, 9.58 FEET; THENCE SOUTH 88°48’47”
EAST, 8.79 FEET; THENCE SOUTH 01°00’22” WEST, 3.36 FEET; THENCE SOUTH 88°58’09”
EAST, 6.95 FEET TO THE POINT OF BEGINNING.

 

Ex-A



--------------------------------------------------------------------------------

SURVEY AREA V:

 

A PORTION OF LOT 1 FROM ELEVATION 2092± FEET TO 2117± FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW1/4) OF SAID
SECTION 16; THENCE NORTH 78°10’24” WEST, 1435.98 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 01°04’16” WEST, 31.65 FEET; THENCE SOUTH 44°00’05” EAST, 13.76
FEET; THENCE SOUTH 01°05’53” WEST, 20.66 FEET; THENCE SOUTH 46°04’22” WEST,
13.66 FEET; THENCE SOUTH 17°54’51” EAST, 6.50 FEET; THENCE SOUTH 08°16’39” EAST,
15.59 FEET; THENCE SOUTH 04°10’41” WEST, 52.31 FEET; TO A POINT OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHWEST, FROM WHICH BEGINNING THE RADIAL POINT BEARS
SOUTH 82°38’18” EAST, A RADIUS OF 4.48 FEET, AN ARC LENGTH OF 8.42 FEET, AND
THROUGH A CENTRAL ANGLE OF 107°46’49”; THENCE NORTH 65°22’25” WEST, 6.86 FEET;
THENCE NORTH 40°15’30” WEST, 1.46 FEET; THENCE SOUTH 89°22’35” WEST, 10.29 FEET;
THENCE SOUTH 66°57’30” WEST, 10.28 FEET; THENCE SOUTH 45°27’57” WEST, 10.30
FEET; THENCE SOUTH 22°55’00” WEST, 10.29 FEET; THENCE SOUTH 01°01’37” WEST,
10.32 FEET; THENCE SOUTH 22°03’44” EAST, 11.15 FEET; THENCE SOUTH 45°42’40”
EAST, 11.06 FEET; THENCE SOUTH 00°58’41” WEST, 53.01 FEET; THENCE SOUTH
46°05’31” WEST, 42.51 FEET; THENCE NORTH 89°04’00” WEST, 24.16 FEET TO A POINT
OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTH, FROM WHICH BEGINNING THE RADIAL
POINT BEARS SOUTH 58°02’28” WEST, A RADIUS OF 25.95 FEET, AN ARC LENGTH OF 47.39
FEET, THROUGH A CENTRAL ANGLE OF 104°39’04”; THENCE NORTH 43°58’22” WEST, 77.44
FEET; THENCE NORTH 00°49’55” EAST, 20.30 FEET; THENCE NORTH 88°33’31” WEST,
14.85 FEET; THENCE NORTH 00°37’42” EAST 55.27 FEET; THENCE SOUTH 88°59’40” EAST,
1.35 FEET; THENCE NORTH 01°00’20” EAST, 71.62 FEET; THENCE NORTH 88°58’52” WEST,
15.07 FEET; THENCE NORTH 01°00’59” EAST, 57.10 FEET; THENCE SOUTH 89°52’53”
WEST, 0.97 FEET; THENCE NORTH 00°55’25” EAST, 39.52 FEET; THENCE SOUTH 89°00’47”
EAST, 198.27 FEET TO POINT OF A NON-TANGENT CURVE CONCAVE TO THE NORTHEAST, FROM
WHICH BEGINNING THE RADIAL POINT BEARS SOUTH 83°49’52” EAST, A RADIUS OF 26.29
FEET, AN ARC LENGTH OF 28.41 FEET, THROUGH A CENTRAL ANGLE OF 61°54’45” TO THE
POINT OF BEGINNING.

 

SURVEY AREA VI:

 

A PORTION OF LOT 1 FROM ELEVATION 2092± FEET TO 2117± FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE NORTH 85°33’18” WEST, 1352.88 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 00°59’17” WEST, 29.45 FEET; THENCE NORTH 89°00’43” WEST, 28.80
FEET; THENCE SOUTH 00°59’17” WEST, 12.00 FEET; THENCE SOUTH 89°00’43” EAST, 2.50
FEET; THENCE SOUTH 00°59’17” WEST, 8.83 FEET; THENCE NORTH 89°00’43” WEST, 2.50
FEET; THENCE SOUTH 00°59’17” WEST, 39.05 FEET; THENCE NORTH 89°52’01” WEST, 1.25
FEET; THENCE SOUTH 00°59’17” WEST, 11.19 FEET; THENCE SOUTH 43°48’15” EAST, 5.73
FEET; THENCE SOUTH

 

Ex-A



--------------------------------------------------------------------------------

00°43’00” WEST, 20.49 FEET; THENCE SOUTH 89°17’00” WEST, 64.88 FEET; THENCE
NORTH 00°29’26” EAST, 11.98 FEET; THENCE NORTH 42°57’37” WEST, 7.57 FEET; THENCE
NORTH 46°01’06” EAST, 49.08 FEET; THENCE NORTH 01°30’30” EAST, 13.75 FEET;
THENCE NORTH 89°47’58” WEST, 0.83 FEET; THENCE NORTH 00°54’44” EAST, 53.91 FEET
TO THE BEGINNING OF NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, FROM WHICH
BEGINNING THE RADIAL POINT BEARS SOUTH 32°38’18” EAST, A RADIUS OF 50.14 FEET,
AND ARC LENGTH OF 31.59 FEET AND THROUGH A CENTRAL ANGLE OF 36°05’25”; THENCE
SOUTH 84°13’45” EAST, 32.42 FEET TO THE POINT OF BEGINNING.

 

SURVEY AREA VII:

 

A PORTION OF LOT 1 FROM ELEVATION 2092± FEET TO 2117± FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE SOUTH 83°35’46” WEST, 1344.11 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 01°01’04” WEST, 106.39 FEET; THENCE SOUTH 45°49’38” WEST, 3.02
FEET; THENCE SOUTH 45°17’39” EAST, 3.87 FEET; THENCE SOUTH 45°55’10” WEST, 16.74
FEET; THENCE NORTH 43°56’40” WEST, 8.44 FEET; THENCE SOUTH 46°07’30” WEST, 18.47
FEET; THENCE NORTH 44°02’50” WEST, 36.27 FEET; THENCE SOUTH 46°18’42” WEST,
45.70 FEET; THENCE NORTH 43°41’18” WEST, 17.74 FEET; THENCE NORTH 21°29’24”
WEST, 48.85 FEET; THENCE SOUTH 68°34’01” WEST, 8.31 FEET; THENCE NORTH 21°27’40”
WEST, 11.40 FEET; THENCE SOUTH 68°35’22” WEST, 21.21 FEET; THENCE NORTH
21°48’05” WEST, 5.36 FEET; THENCE NORTH 89°32’55” WEST, 1.27 FEET; THENCE NORTH
01°00’49” EAST, 1.98 FEET; THENCE NORTH 18°57’05” WEST, 10.49 FEET TO THE
BEGINNING OF NON-TANGENT CURVE, CONCAVE TO THE SOUTHWEST, FROM WHICH BEGINNING
THE RADIAL POINT BEARS NORTH 80°11’41” WEST, A RADIUS OF 26.17 FEET, AND ARC
LENGTH OF 29.91 FEET AND THROUGH A CENTRAL ANGLE OF 65°30’15”; THENCE NORTH
01°06’30” EAST, 32.29 FEET; THENCE NORTH 46°05’10” EAST, 14.18 FEET; THENCE
SOUTH 89°00’18” EAST, 31.89 FEET; THENCE NORTH 00°36’53” EAST, 11.81 FEET;
THENCE SOUTH 89°01’53” EAST, 110.47 FEET; THENCE SOUTH 43°59’38” EAST, 24.34
FEET TO THE POINT OF BEGINNING.

 

SURVEY AREA VIII:

 

A PORTION OF LOT 1 FROM ELEVATION 2092± FEET TO 2117± FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE SOUTH 78°17’25” WEST, 1492.03 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 01°04’44” WEST, 3.25 FEET; THENCE NORTH 88°57’17” WEST, 6.84 FEET;
THENCE SOUTH 23°14’08” WEST, 37.57 FEET; THENCE NORTH 89°03’09” WEST, 6.60 FEET;
THENCE NORTH 00°56’51” EAST, 31.87 FEET; THENCE SOUTH 89°00’17” EAST, 15.03
FEET; THENCE NORTH 00°41’11” EAST, 6.18 FEET; THENCE SOUTH 88°55’16” EAST, 12.69
FEET TO THE POINT OF BEGINNING.

 

Ex-A



--------------------------------------------------------------------------------

SURVEY AREA IX:

 

A PORTION OF LOT 1 FROM ELEVATION 2092± FEET TO 2117± FEET OF THAT CERTAIN FINAL
MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED IN
BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE SOUTH 82°45’43” WEST, 1608.31 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 01°17’31” WEST, 16.38 FEET; THENCE NORTH 89°14’31” WEST, 0.32 FEET;
THENCE SOUTH 00°45’29” WEST, 14.46 FEET; THENCE SOUTH 88°53’39” EAST, 10.63
FEET; THENCE SOUTH 01°06’21” WEST, 0.28 FEET; THENCE SOUTH 88°41’45” EAST, 3.48
FEET; THENCE SOUTH 01°03’49” WEST, 3.50 FEET; THENCE SOUTH 88°34’59” EAST, 2.75
FEET; THENCE SOUTH 00°59’45” WEST, 25.16 FEET; THENCE NORTH 88°55’00” WEST, 0.15
FEET; THENCE SOUTH 01°05’00” WEST, 12.22 FEET; THENCE NORTH 88°44’37” WEST, 1.37
FEET; THENCE SOUTH 01°15’23” WEST, 1.35 FEET; THENCE SOUTH 88°39’50” EAST, 3.17
FEET; THENCE SOUTH 00°46’02” EAST, 3.38 FEET; THENCE NORTH 89°13’58” EAST, 3.45
FEET; THENCE SOUTH 01°00’09” WEST, 16.37 FEET; THENCE SOUTH 01°13’40” WEST,
11.39 FEET; THENCE NORTH 88°14’40” WEST, 2.02 FEET; THENCE SOUTH 02°04’46” WEST,
5.18 FEET; THENCE SOUTH 87°55’14” EAST, 3.49 FEET; THENCE SOUTH 01°03’13” WEST,
26.53 FEET; THENCE NORTH 89°52’17” WEST, 2.81 FEET; THENCE NORTH 01°09’36” EAST,
1.46 FEET; THENCE NORTH 88°50’24” WEST, 9.43 FEET; THENCE NORTH 88°58’24” WEST,
49.66 FEET; THENCE NORTH 02°17’12” EAST, 3.51 FEET; THENCE SOUTH 89°53’42” WEST,
1.09 FEET; THENCE NORTH 00°35’56” EAST, 12.24 FEET; THENCE SOUTH 89°53’17” WEST,
1.54 FEET; THENCE SOUTH 01°20’33” WEST, 1.41 FEET; THENCE NORTH 88°52’59” WEST,
48.27 FEET; THENCE SOUTH 00°38’40” WEST, 14.58 FEET; THENCE NORTH 89°21’20”
WEST, 12.40 FEET; THENCE SOUTH 00°58’18” WEST, 5.00 FEET; THENCE NORTH 89°21’20”
EAST, 2.51 FEET; THENCE SOUTH 00°38’40” WEST, 18.87 FEET; THENCE NORTH 89°01’42”
WEST, 5.00 FEET; THENCE SOUTH 00°58’18” WEST, 7.36 FEET; THENCE NORTH 89°01’42”
WEST, 17.37 FEET; THENCE NORTH 00°58’12” EAST, 25.60 FEET; THENCE NORTH
89°33’01” WEST, 1.70 FEET; THENCE NORTH 00°26’59” EAST, 4.71 FEET; THENCE SOUTH
89°33’01” EAST, 1.70 FEET; THENCE NORTH 00°58’09” EAST, 27.20 FEET; THENCE

 

Ex-A



--------------------------------------------------------------------------------

NORTH 89°22’24” WEST, 1.70 FEET; THENCE NORTH 00°37’36” EAST, 4.76 FEET; THENCE
SOUTH 89°22’24” EAST, 1.70 FEET; THENCE NORTH 00°55’52” EAST, 27.13 FEET; THENCE
NORTH 89°08’33” WEST, 1.70 FEET; THENCE NORTH 00°51’27” EAST, 4.74 FEET; THENCE
SOUTH 89°08’33” EAST, 1.70 FEET; THENCE NORTH 00°54’55” EAST, 27.16 FEET; THENCE
NORTH 88°52’32” WEST, 1.70 FEET; THENCE NORTH 01°07’28” EAST, 4.74 FEET; THENCE
SOUTH 88°14’38” EAST, 1.70 FEET; THENCE NORTH 01°07’10” EAST, 7.22 FEET; THENCE
NORTH 46°05’43” EAST, 9.32 FEET; THENCE NORTH 44°31’53” EAST, 2.07 FEET; THENCE
NORTH 45°47’10” WEST, 0.88 FEET; THENCE NORTH 45°54’01” EAST, 34.34 FEET; THENCE
SOUTH 88°56’11” EAST, 31.57 FEET; THENCE NORTH 01°11’19” EAST, 2.52 FEET; THENCE
SOUTH 88°48’41” EAST, 17.98 FEET; THENCE SOUTH 01°11’19” WEST, 2.46 FEET; THENCE
SOUTH 89°01’42” EAST, 40.85 FEET TO THE POINT OF BEGINNING.

 

The above descriptions were prepared by Robert B. Barnes, P.L.S.

Professional Land Surveyor Nevada License No. 14186

 

EXCEPTING THEREFROM ANY PORTION LYING WITHIN UNIT 1 OF THE FINAL MAP OF THE
VENETIAN COMMERCIAL SUBDIVISION MAP FILED IN BOOK 85 OF PLATS, PAGE 20 IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

 

FURTHER EXCEPTING THEREFROM THAT PORTION AS CONVEYED TO GRAND CANAL SHOPS II,
LLC, A DELAWARE LIMITED LIABILITY COMPANY (FOR COFFEE BEAN & TEA LEAF) BY THAT
CERTAIN QUITCLAIM DEED RECORDED JUNE 10, 2004 IN BOOK 20040610 AS INSTRUMENT NO.
05116 AND CORRECTION DEED RECORDED AUGUST 12, 2004 IN BOOK 20040812 AS
INSTRUMENT NO. 04342 OF OFFICIAL RECORDS.

 

PARCEL 9: (CANYON RANCH SPA CLUB)

 

SURVEY AREA II

 

A PORTION OF UNIT 1 FROM ELEVATION OF 2132± FEET TO 2148± FEET OF THAT CERTAIN
FINAL MAP ENTITLED “FINAL MAP OF THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED
IN BOOK 85 OF PLATS, AT PAGE 20, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA, LYING
WITHIN THE NORTHWEST QUARTER (NW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 16; THENCE NORTH 81°54’54” WEST, 1260.40 FEET TO THE POINT OF BEGINNING;
THENCE SOUTH 01°04’06” WEST, 12.08 FEET; THENCE SOUTH 88°55’54” EAST, 3.00 FEET;
THENCE SOUTH 01°06’48” WEST, 236.12 FEET; THENCE SOUTH 47°19’35” WEST, 23.78
FEET; THENCE NORTH 43°58’35” WEST, 19.78 FEET; THENCE SOUTH 46°01’25” WEST,
14.35 FEET; THENCE NORTH 44°54’27” WEST, 27.72 FEET; THENCE NORTH 89°00’13”
WEST, 42.54 FEET; THENCE NORTH 00°56’55” EAST,

 

Ex-A



--------------------------------------------------------------------------------

80.30 FEET; THENCE NORTH 89°30’38” WEST, 2.11 FEET; THENCE SOUTH 00°29’22” WEST,
1.90 FEET; THENCE NORTH 88°54’53” WEST, 26.11 FEET; THENCE NORTH 02°19’39” EAST,
1.64 FEET; THENCE NORTH 89°31’18” WEST, 1.71 FEET; THENCE NORTH 01°05’54” EAST,
27.40 FEET; THENCE SOUTH 88°09’48” EAST, 2.11 FEET; THENCE NORTH 00°12’37” EAST,
0.65 FEET; THENCE SOUTH 87°20’14” EAST, 13.02 FEET; THENCE NORTH 02°39’46” EAST,
30.98 FEET; THENCE SOUTH 87°20’14” EAST, 46.05 FEET; THENCE NORTH 02°39’46”
EAST, 5.13 FEET; THENCE SOUTH 89°05’30” EAST, 11.75 FEET; THENCE NORTH 00°54’30”
EAST, 2.40 FEET; THENCE SOUTH 88°59’44” EAST, 6.06 FEET; THENCE NORTH 01°00’16”
EAST, 0.90 FEET; THENCE SOUTH 88°59’44” EAST, 10.00 FEET; THENCE NORTH 01°00’16”
EAST, 95.76 FEET; THENCE SOUTH 88°55’54” EAST, 41.15 FEET TO THE POINT OF
BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED AUGUST 12, 2004 IN BOOK 20040812 AS INSTRUMENT NO. 04341.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED AUGUST 12, 2004 IN BOOK 20040812 AS INSTRUMENT NO. 04341.

 

PARCEL 11: (CENTRAL PARK)

 

PARCEL 11A:

 

Lot One (1) in Block Two (2) of Amended Plat of Central Park West as shown by
map thereof on file in Book 10 of Plats, Page 13, in the Office of the County
Recorder of Clark County, Nevada.

 

PARCEL 11B:

 

Lots Eight (8) and Fourteen (14) in Block One (1) and Lots Three (3), Four (4),
Seven (7), Eight (8) and Nine (9) in Block Three (3) of Central Park West, as
shown by map thereof on file in Book 8 of Plats, Page 23, in the Office of the
County Recorder of Clark County, Nevada.

 

PARCEL 11C:

 

Lot Seven (7) in Block One (1) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

Ex-A



--------------------------------------------------------------------------------

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50 West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23 Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96 Clark County
Official Records as shown on sheet 4 of 4 of said Plat the following described
courses: South 38°23’58” West, 124.87 feet; South 03°25’20” West, 143.05 feet;
South 05°05’20” East, 146.54 feet; South 75°54’00” East, 186.65 feet; South
00°58’10” West, 297.06 feet to the True Point of Beginning; thence continuing
along said Westerly property line, South 00°58’10” West, 223.70 feet; thence
departing said Westerly property line South 88°27’52” East along the North Right
of Way line of Westchester Drive, 11.78 feet; thence North 01°53’42” East,
218.71 feet; thence North 70°29’00” West, 16.15 feet to the True Point of
Beginning.

 

PARCEL 11D:

 

Lot Nine (9) in Block One (1) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of Said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50” West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23, Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark County
Official Records as shown on sheet 4 of 4 of said Plat the following described
courses, South 38°23’58” West, 124.87 feet; South 03°25’20” West, 143.05 feet;
South 05°05’20” East, 146.54 feet; South 75°54’00” East, 50.00 feet to the True
Point of Beginning; thence continuing along said Westerly property line, 136.65
feet; thence along said Westerly property line South 00°58’10” West, 297.06
feet; thence South 70°29’00” East, 16.15 feet; thence the following described
courses, North 01°53’42” East, 86.79 feet; North 56°31’26” West, 10.35 feet;
North 03°53’12” West, 84.32 feet; North 00°35’09” East, 125.84 feet; North
75°45’45” West, 133.04 feet; North 64°22’43” West, 3.63 feet; South 17°40’50”
West, 1.05 feet to the True Point of Beginning.

 

PARCEL 11E:

 

Lot Ten (10) in Block One (1) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

Ex-A



--------------------------------------------------------------------------------

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50” West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23 Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark County
Official Records as shown on sheet 4 of 4 of said plat the following described
courses, South 38°23’58” West, 124.87 feet; South 03°25’20” West, 143.05 feet;
South 05°05’20” East, 146.54 feet to the True Point of Beginning; thence
continuing along said Westerly property line, South 75°54’00” East, 50.00 feet;
thence North 17°40’50” East, 1.05 feet; thence North 64°22’43” West, 40.72 feet;
thence South 62°01’10” West, 13.70 feet to the True Point of Beginning.

 

PARCEL 11F:

 

Lot Eleven (11) in Block One (1) of Central Park West, as shown by map thereof
on file in Book 8 of Plats, Page 23, in the Office of the County Recorder of
Clark County, Nevada.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50” West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23, Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark County
Official Records as shown on sheet 4 of 4 of said plat the following described
courses, South 38°23’58” West, 124.87 feet; South 03°25’20” West, 143.05 feet;
South 05°05’20” East, 96.54 feet to the True Point of Beginning; thence
continuing along said Westerly property line, South 05°05’20” East, 50.00 feet;
thence North 62°01’10” East, 13.70 feet; thence North 64°22’43” West, 14.71
feet; thence North 05°23’09” West, 37.28 feet; thence North 59°27’21” West, 0.15
feet to the True Point of Beginning.

 

Ex-A



--------------------------------------------------------------------------------

PARCEL 11G:

 

Lot Twelve (12) in Block One (1) of Central Park West, as shown by map thereof
on file in Book 8 of Plats, Page 23, in the Office of the County Recorder of
Clark County, Nevada.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50” West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23 Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark County
Official Records as shown on sheet 4 of 4 of said plat the following described
courses, South 38°23’58” West, 124.87 feet; South 03°25’20” West, 91.05 feet to
the True Point of Beginning; thence continuing along said Westerly property
line, South 03°25’20” West, 52.00 feet; South 05°05’20” East, 96.54 feet; thence
South 59°27’21” East, 0.15 feet; thence North 05°23’09” West, 73.55 feet; thence
North 03°21’12” West, 21.99 feet; thence North 03°39’07” East, 53.50 feet;
thence South 61°57’48” West, 0.91 feet to the True Point of Beginning.

 

PARCEL 11H:

 

Lot Thirteen (13) in Block One (1) of Central Park West, as shown by map thereof
on file in Book 8 of Plats, Page 23, in the Office of the County Recorder of
Clark County, Nevada.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50” West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23, Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark County
Official Records, as shown on sheet 4 of 4 of said plat, South 38°23’58” West,
124. 87 feet to the True Point of Beginning; thence continuing along said
Westerly property line, South 03°25’20” West, 91.05 feet; thence

 

Ex-A



--------------------------------------------------------------------------------

North 61°57’48” East, 0.91 feet; thence North 03°39’07” East, 43.69 feet; thence
North 27°10’16” East 44.40 feet; thence North 29°21’00” East, 4.44 feet; thence
North 80°23’00” West, 20.89 feet to the True Point of Beginning.

 

PARCEL 11I:

 

Lot Fifteen (15) in Block One (1) of Central Park West, as shown by map thereof
on file in Book 8 of Plats, Page 23, in the Office of the County Recorder of
Clark County, Nevada.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northeast Corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence North 88°45’10” West (Basis of Bearing) along
the East-West center of said Section 16, 297.53 feet; thence South 01°14’50”
West, 40.00 feet; thence continuing South 01°14’50” West along the West line of
Lot Sixteen (16), Block One (1) of Central Park West recorded as Book 8 of
Plats, Page 23, Clark County Official Records, 126.00 feet; thence along the
Westerly property line of the Easterly portion of a Reversionary Map of a
portion of Central Park West recorded as Book 29 of Plats, Page 96 Clark County
Official Records as shown on sheet 4 of 4 of said plat, South 38°23’58” West,
124.87 feet; thence South 80°23’00” East, 20.89 feet; thence North 29°21’00”
East, 117.27 feet; thence North 01°29’24” East, 125.12 feet to a point on the
Southerly Right of Way line of Sands Avenue (80.00 feet wide); thence North
88°45’10 West along said Right of Way line, 1.03 feet to the True Point of
Beginning.

 

PARCEL 11J:

 

Lot One (1) in Block Three (3) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

EXCEPTING THEREFROM

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10’ West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Official Records, as shown on sheet 2 of 4 of said Plat; thence along the
centerline of an existing block wall the following described courses, South
00°06’03” East, 314.65 feet, South 28°29’57” West 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly

 

Ex-A



--------------------------------------------------------------------------------

property line of the above mentioned Reversionary Map also being the True Point
of Beginning; thence continuing South 12°25’06” East over a portion of Lot One
(1), Block Three (3) of Central Park West recorded as Book 8 of Plats, Page 23,
Clark County Officials Records, 29.71 feet to a point on the Easterly property
line of said Reversionary Map; thence North 56°13’40” West along said Easterly
property line, 7.45 feet; thence North 00°26’37” West along said Easterly
property line, 24.87 feet to the True Point of Beginning.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10’ West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Official Records as shown on sheet 2 of 4 of said Plat; thence along the
centerline of an existing block wall the following described courses, South
00°06’03” East, 314.65 feet, South 28°29’57” West 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West, recorded as Book 8 of Plats, Page
23, Clark County Officials Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map also being the True Point of Beginning;
thence continuing South 12°25’06” East, 13.30 feet; South 51°03’15” East, 30.37
feet; thence North 55°10’20” East, 12.83 feet to a point on said Easterly
property line; thence North 56°13’40” West along said Easterly property line,
44.52 feet to the True Point of Beginning.

 

AND

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’ 50”
West, 40.00 feet to the True Point of Beginning, said point being North
88°45’10” West, 0.71 feet from the most Northeasterly corner of the Westerly
portion of a Reversionary Map of a portion of Central Park West recorded as Book
29 of Plats, Page 96, Clark County Officials Records, as shown on sheet 2 of 4
of said Plat; thence along the centerline of an existing block wall the
following described courses, South 00°06’03” East, 314.65 feet, South 28°29’57”
West, 2.76 feet; South 12°25’06” East, 18.93 feet to a point on the Easterly
property line of the above mentioned Reversionary Map; thence departing said
block wall North 00°26’37” West along the said Easterly property line of said
Reversionary Map, 335.56 feet; thence North 88°45’10” West, 0.71 feet to the
True Point of Beginning.

 

Ex-A



--------------------------------------------------------------------------------

PARCEL 11K:

 

Lot Two (2) in Block Three (3) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Officials Records, as shown on sheet 2 of 4 of said Plat; thence along
the centerline of an existing block wall the following described courses, South
00°06’03” East, 314.65 feet, South 28°29’57” West, 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West recorded as Book 8 of Plats, Page
23 Clark County Officials Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map; thence continuing South 12°25’06” East,
13.30 feet; South 51°03’16” East, 30.37 feet to the True Point of Beginning;
thence continuing South 51°03’16” East, 22.07 feet; South 70°06’21” East, 51.56
feet; South 31°36’13” East, 216.28 feet; thence North 88°21’00” East, 4.87 feet
to a point on said Easterly property line; thence North 32°02’00” West along
said Easterly property line, 216.83 feet; thence North 56°13’40” West along said
Easterly property line, 70.16 feet; thence South 55°10’20” West, 12.83 feet to
the True Point of Beginning.

 

PARCEL 11L:

 

Lot Five (5) in Block Three (3) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

EXCEPTING THEREFROM

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a

 

Ex-A



--------------------------------------------------------------------------------

Reversionary Map of a portion of Central Park West recorded as Book 29 of Plats,
Page 96, Clark County Official Records, as shown on sheet 2 of 4 of said Plat;
thence along the centerline of an existing block wall the following described
courses, South 0°06’03” East, 314.65 feet, South 28°29’57” West 2.76 feet; South
12°25’06” East 18.93 feet to a point on the Easterly property line of the above
mentioned Reversionary Map; thence continuing South 12°25’06” East over a
portion of Lot One (1), Block Three (3) of Central Park West, recorded as Book 8
of Plats, Page 23, Clark County Officials Records, 29.71 feet to a point on said
Easterly property line of said Reversionary Map; thence continuing South
12°25’06” East, 13.30 feet; South 51°03’16” East, 52.44 feet; South 70°06’21”
East, 51.56 feet; South 31°36’13” East, 273.13 feet; South 02°21’14” East, 61.55
feet; North 88°43’09” East, 3.81 feet to a point on said Easterly property line
of said Reversionary Map also being the True Point of Beginning; thence
continuing North 88°32’09” East over a portion of Lot Five (5), Block Three (3)
of said plat of Central Park West, 3.95 feet; thence South 02°30’28” East, 2.99
feet to a point on said Easterly property line of said Reversionary Map; thence
North 69°51’50” West along said Easterly property line, 4.74 feet; thence North
16°16’50” East along said Easterly property line, 1.32 feet to the True Point of
Beginning.

 

AND

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Official Records, as shown on sheet 2 of 4 of said Plat; thence along the
centerline of an existing block wall the following described courses, South
00°06’03” East, 314.65 feet, South 28°29’57” West 2.76 feet; South 12°25’06”
East 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West, recorded as Book 8 of Plats, Page
23, Clark County Officials Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map; thence continuing South 12°25’06” East,
13.30 feet; South 51°03’16” East, 52.44 feet; South 70°06’21” East, 51.56 feet;
South 31°36’13” East, 273.13 feet; South 02°21’14” East, 61.55 feet; North
88°43’09” East, 3.81 feet to a point on said Easterly property line of said
Reversionary Map; thence continuing North 88°43’09” East over a portion of Lot
Five (5), Block Three (3) of said plat of Central Park West, 3.95 feet; thence
South 02°30’28” East, 2.99 feet to a point on said Easterly property line of
said Reversionary Map; thence continuing South 02°30’28” East, 8.72 feet; thence
North 88°32’20” East, 21.86 feet to a point on said Easterly property line of
said Reversionary Map also being the True Point of Beginning; thence continuing
North 88°32’20” East over a portion of Lot Five (5), Block Three (3) of said
plat of Central Park West, 29.59 feet; thence South 29°11’43” East, 14.24 feet;
thence South 80°55’10” West, 3.30 feet to a point on said Easterly property line
of said Reversionary Map; thence North 69°51’50” West along said easterly
property line, 35.43 feet to the True Point of Beginning.

 

Ex-A



--------------------------------------------------------------------------------

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Official Records, as shown on sheet 2 of 4 of said Plat; thence along the
centerline of an existing block wall the following described courses, South
00°06’03” East, 314.65 feet, South 28°29’57” West 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West recorded as Book 8 of Plats, Page
23, Clark County Officials Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map; thence continuing South 12°25’06” East,
13.30 feet; South 51°03’16” East, 52.44 feet; South 70°06’21” East, 51.56 feet;
South 31°36’13” East, 216.28 feet to the True Point of Beginning; thence
continuing South 31°36’13” East, 56.85 feet; South 02°21’14” East, 61.55 feet,
North 88°43’09” East, 3.81 feet to a point on said Easterly property line of
said Reversionary Map; thence North 16°16’50” East along said Easterly property
line, 116.48 feet; thence South 88°21’60” West along said Easterly property line
and its prolongation, 68.81 feet to the True Point of Beginning.

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Official Records, as shown on sheet 2 of 4 of said Plat; thence along the
centerline of an existing block wall the following described courses, South
0°06’03” East, 314.65 feet, South 28°29’57” West, 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West, recorded as Book 8 of Plats, Page
23, Clark County Official Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map; thence continuing South 12°25’06” East,
13.30 feet; South 51°03’16” East, 52.44 feet; South 70°06’21” East, 51.56 feet;
South 31°36’13” East, 273.13 feet; South 02°21’14” East, 61.55 feet; North
88°43’09” East, 3.81 feet to a point on said Easterly property line of said
Reversionary Map; thence continuing North 88°43’09” East over a portion of Lot

 

Ex-A



--------------------------------------------------------------------------------

Five (5), Block Three (3) of said Plat of Central Park West, 3.95 feet; thence
South 02°30’28” East, 2.99 feet to a point on said Easterly property line of
said Reversionary Map also being the True Point of Beginning; thence continuing
South 02°30’28” East, 8.72 feet; thence North 88°32’20” East, 21.86 feet; thence
departing said block wall North 69°51’50” West along said Easterly property line
of said Reversionary Map, 23.69 feet to the True Point of Beginning.

 

PARCEL 11M:

 

Lot Six (6) in Block Three (3) of Central Park West, as shown by map thereof on
file in Book 8 of Plats, Page 23, in the Office of the County Recorder of Clark
County, Nevada.

 

EXCEPTING THEREFROM

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Official Records, as shown on sheet 2 of 4 of said Plat; thence along the
centerline of an existing block wall the following described courses, South
0°06’03” East, 314.65 feet, South 28°29’57” West, 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West, recorded as Book 8 of Plats, Page
23, Clark County Official Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map; thence continuing South 12°25’06” East,
13.30 feet; South 51°03’16” East, 52.44 feet; South 70°06’21” East, 51.56 feet;
South 31°36’13” East, 273.13 feet; South 02°21’14” East, 61.55 feet; North
88°43’09” East, 3.81 feet to a point on said Easterly property line of said
Reversionary Map; thence continuing North 88°32’09” East over a portion of Lot
Five (5), Block Three (3) of said Plat of Central Park West, 3.95 feet; thence
South 02°30’28” East, 2.99 feet to a point on said Easterly property line of
said Reversionary Map; thence continuing South 02°30’28” East, 8.72 feet; thence
North 88°32’20” East, 21.86 feet to a point on said Easterly property line of
said Reversionary Map; thence continuing North 88°32’20” East over a portion of
Lot Five (5), Block Three (3) of said Plat of Central Park West, 29.59 feet;
thence South 29°11’43” East, 14.24 feet to the True Point of Beginning; thence
continuing South 29°11’43” East, over a portion of Lot Six (6), Block Three (3)
of said plat of Central Park West 45.50 feet to a point on said Easterly
property line of said Reversionary Map; thence North 32°59’40” West along said
Easterly property line, 46.74 feet; thence North 80°55’10” East, 3.30 feet to
the True Point of Beginning.

 

Ex-A



--------------------------------------------------------------------------------

TOGETHER WITH

 

A portion of the Northwest Quarter (NW 1/4) of the Southeast Quarter (SE 1/4) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County Nevada, more
particularly described as follows:

 

Commencing at the Northwest corner of said Northwest Quarter (NW 1/4) of the
Southeast Quarter (SE 1/4); thence South 88°45’10” East (Basis of Bearing) along
the East-West center of said Section 16, 185.54 feet; thence South 01°14’50”
West, 40.00 feet to a point, said point being North 88°45’10” West, 0.71 feet
from the most Northeasterly corner of the Westerly portion of a Reversionary Map
of a portion of Central Park West recorded as Book 29 of Plats, Page 96, Clark
County Officials Records, as shown on sheet 2 of 4 of said Plat; thence along
the centerline of an existing block wall the following described courses, South
0°06’03” East, 314.65 feet, South 28°29’57” West, 2.76 feet; South 12°25’06”
East, 18.93 feet to a point on the Easterly property line of the above mentioned
Reversionary Map; thence continuing South 12°25’06” East over a portion of Lot
One (1), Block Three (3) of Central Park West recorded as Book 8 of Plats, Page
23 Clark County Officials Records, 29.71 feet to a point on said Easterly
property line of said Reversionary Map; thence continuing South 12°25’06” East,
13.30 feet; South 51°03’16” East, 52.44 feet; South 70°06’21” East, 51.56 feet;
South 31°36’13” East, 273.13 feet; South 02°21’14” East, 61.55 feet; North
88°43’09” East, 3.81 feet to a point on said Easterly property line of said
Reversionary Map; thence continuing North 88°43’09” East over a portion of Lot
Five (5), Block Three (3) of said Plat of Central Park West, 3.95 feet; thence
South 02°30’28” East, 2.99 feet to a point on said Easterly property line of
said Reversionary Map; thence continuing South 02°30’28” East, 8.72 feet; thence
North 88°32’20” East, 21.86 feet to a point on said Easterly property line of
said Reversionary Map; thence continuing North 88°32’20” East over a portion of
Lots Five (5) and Six (6), Block Three (3) of said Plat of Central Park West,
29.59 feet; thence South 29°11’43” East, 59.74 feet to a point on said Easterly
property line of said Reversionary Map also being the True Point of Beginning;
thence continuing South 29°11’43” East, 83.49 feet; thence South 13°37’04” East,
13.70 feet; thence continuing along said centerline of said block wall and its
projection South 55°54’29” East, 20.47 feet to a point on said Easterly property
line of said Reversionary Map; thence departing said block wall and its
projection North 12°13’30” East along said Easterly property line, 2.96 feet;
thence North 32°59’40” West along said property line, 113.00 feet to the True
Point of Beginning.

 

The above metes and bounds descriptions last appeared in that certain Grant,
Bargain, Sale Deed recorded May 6, 2004 in Book 20040506 as Document No. 03640,
Official Records.

 

Parcel 11N:

 

Together with that portion of Central Park Circle as vacated by order of
vacation recorded October 5, 2004 in Book 20041005 as Document No. 02227.

 

Ex-A



--------------------------------------------------------------------------------

 

EXHIBIT B

 

DESCRIPTION OF CASINO LEASED PREMISES

 

A PARCEL OF LAND SITUATE IN THE WEST HALF (W 1/2) OF SECTION 16, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE CENTER QUARTER CORNER OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE
61 EAST, M.D.M., AS SHOWN ON PARCEL MAP IN FILE 33, PAGE 98 OF CLARK COUNTY
RECORDS, CLARK COUNTY, NEVADA, FROM WHENCE THE CENTER SOUTH 1/16TH CORNER OF
SAID SECTION 16 BEARS SOUTH 00°24’18” EAST A DISTANCE OF 1331.31 FEET; THENCE TO
THE CENTERLINE INTERSECTION OF KOVAL LANE AND SANDS AVENUE, NORTH 00°24’18” WEST
A DISTANCE OF 10.00 FEET; THENCE ALONG THE CENTERLINE OF SANDS AVENUE, NORTH
88°41’36” WEST A DISTANCE OF 114.70 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE OF SANDS AVENUE THROUGH A TANGENT CURVE TO THE RIGHT, CONCAVE
NORTHEASTERLY, HAVING A RADIUS OF 600.00 FEET, A CENTRAL ANGLE OF 50°30’45”, AND
AN ARC LENGTH OF 528.96 FEET; THENCE DEPARTING SAID CENTERLINE OF SANDS AVENUE,
SOUTH 51°49’09” WEST A DISTANCE OF 50.00 FEET TO A POINT ON THE WEST
RIGHT-OF-WAY OF SAID SANDS AVENUE AND THE POINT OF BEGINNING;

 

THENCE ALONG THE BOUNDARY OF LOT 2 AS SHOWN ON AMENDED PARCEL MAP FILED IN FILE
91, PAGE 89 OF PARCEL MAPS, THE FOLLOWING SIX (6) COURSES: SOUTH 51°33’08” WEST
A DISTANCE OF 213.88 FEET; THENCE SOUTH 01°00’22” WEST A DISTANCE OF 203.20
FEET; THENCE NORTH 89°00’34” WEST A DISTANCE OF 110.80 FEET TO THE BEGINNING OF
A NON-TANGENT CURVE, CONCAVE TO THE WEST, HAVING A RADIUS OF 410.82 FEET AND
THROUGH WHICH A LINE TO THE RADIUS POINT BEARS SOUTH 62°11’16” WEST; THENCE
SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 28°49’30”, AND AN ARC
LENGTH OF 206.68 FEET; THENCE SOUTH 01°00’46” WEST A DISTANCE OF 495.04 FEET TO
THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
117.00 FEET AND THROUGH WHICH A LINE TO THE RADIUS POINT BEARS NORTH 15°08’27”
WEST; THENCE WESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 16°08’10”, AND
AN ARC LENGTH OF 32.95 FEET TO A POINT ON THE NORTH LINE OF PARCEL 2 AS SHOWN ON
PARCEL MAP FILED IN FILE 56, PAGE 72 OF PARCEL MAPS; THENCE ALONG SAID LINE
NORTH 89°00’17” WEST A DISTANCE OF 455.28 FEET; THENCE SOUTH 00°28’09” EAST A
DISTANCE OF 7.81 FEET; THENCE NORTH 88°51’25” WEST A DISTANCE OF 562.02 FEET;
THENCE NORTH 00°55’34” WEST A DISTANCE OF 200.11 FEET; THENCE NORTH 89°01’44”
WEST A DISTANCE OF 132.47 FEET; THENCE NORTH 00°56’23” WEST A DISTANCE OF 175.78
FEET; THENCE NORTH 01°00’40” EAST A DISTANCE OF 74.35 FEET; THENCE NORTH
88°59’20” WEST A DISTANCE OF 173.15 FEET; THENCE SOUTH 41°06’38” WEST A DISTANCE
OF 97.20 FEET; THENCE NORTH 88°59’20” WEST A DISTANCE OF 3.47 FEET TO A POINT ON
THE EAST RIGHT-OF-WAY OF U.S. HIGHWAY NO. 91 (LAS VEGAS BLVD.), SAID POINT BEING
THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF

 

Exh-B



--------------------------------------------------------------------------------

3960.00 FEET AND THROUGH WHICH A LINE TO THE RADIUS POINT BEARS SOUTH 69°04’19”
EAST; THENCE NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
07°04’39”, AND AN ARC LENGTH OF 489.16 FEET; THENCE CONTINUING ALONG SAID EAST
RIGHT-OF-WAY, NORTH 28°00’20” EAST A DISTANCE OF 247.72 FEET; THENCE DEPARTING
SAID RIGHT-OF-WAY, SOUTH 89°05’40” EAST A DISTANCE OF 336.41 FEET; THENCE NORTH
00°59’07” EAST A DISTANCE OF 89.23 FEET; THENCE SOUTH 88°59’59” EAST A DISTANCE
OF 443.60 FEET; THENCE SOUTH 01°00’00” WEST A DISTANCE OF 38.17 FEET; THENCE
NORTH 89°00’00” WEST A DISTANCE OF 10.67 FEET; THENCE SOUTH 01°00’00” WEST A
DISTANCE OF 38.67 FEET; THENCE SOUTH 89°00’00” EAST A DISTANCE OF 10.67 FEET;
THENCE SOUTH 01°00’00” WEST A DISTANCE OF 39.17 FEET; THENCE SOUTH 88°58’54”
EAST A DISTANCE OF 380.30 FEET; THENCE NORTH 51°34’35” WEST A DISTANCE OF 172.55
FEET TO A POINT ON THE AFOREMENTIONED RIGHT-OF-WAY OF SANDS AVENUE, SAID POINT
BEING THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST, HAVING A
RADIUS OF 650.00 FEET AND THROUGH WHICH A LINE TO THE RADIUS POINT BEARS NORTH
60°54’23” EAST; THENCE SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
09°05’14”, AND AN ARC LENGTH OF 103.09 FEET TO THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION WAS PREPARED BY JOHN E. FORSMAN,
P.L.S. 9911 COVINGTON CROSS DRIVE, SUITE 104, LAS VEGAS, NEVADA, 89144

 

EXCEPTING THEREFROM ANY PORTION LYING WITHIN UNIT 1 OF THE FINAL MAP OF THE
VENETIAN COMMERCIAL SUBDIVISION MAP FILED IN BOOK 85 OF PLATS, PAGE 20 IN THE
OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA

 

Exh-B



--------------------------------------------------------------------------------

 

EXHIBIT C

 

DESCRIPTION OF PHASE I-A AIR SPACE

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

PARCEL 10:

 

LOT A-1 IS AN ABOVE GROUND LOT WITH THE FOLLOWING VERTICAL CONSTRAINTS: A LOWER
PLACE ELEVATION OF 2090.29 FEET AND AN UPPER PLAIN ELEVATION OF 2109.79 FEET,
BASED ON THE NORTH AMERICAN VERTICAL DATUM OF 1988, BEING A PORTION OF LOT 2 AS
SHOWN IN FILE 96, PAGE 37 OF SURVEYS AND BEING A PORTION OF LOT 1 AS SHOWN IN
THAT CERTAIN FINAL MAP ENTITLED “THE VENETIAN COMMERCIAL SUBDIVISION”, RECORDED
IN BOOK 85, PAGE 20 OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE AND ALSO BEING A PORTION OF LOT “A” AS PER RECORD OF SURVEY FILE 122,
PAGE 62 OF OFFICIAL CLARK COUNTY RECORDS, LYING WITHIN THE NORTHWEST QUARTER (NW
1/4) OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW1/4) OF SAID
SECTION 16, BEING A POINT ON THE CENTERLINE OF KOVAL LANE; THENCE ALONG THE EAST
LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16 AND THE CENTERLINE OF
SAID KOVAL LANE, NORTH 00°24’18” WEST, 10.00 FEET TO THE CENTERLINE OF SANDS
AVENUE (WEST); THENCE ALONG THE CENTERLINE OF SAID SANDS AVENUE, NORTH 88°41’36”
WEST, 114.70 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST AND
HAVING A RADIUS OF 600.00 FEET; THENCE NORTHWESTERLY ALONG SAID CURVE AND
CENTERLINE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 59°35’58”, AN ARC LENGTH OF
624.13 FEET; THENCE DEPARTING SAID CENTERLINE, ALONG A RADIAL BEARING OF SOUTH
60°54’23” WEST, 50.00 FEET TO THE MOST EASTERLY CORNER OF SAID LOT 2; THENCE
ALONG THE SOUTHERLY LINE OF SAID LOT 2, SOUTH 51°34’35” WEST, 47.14 FEET TO THE
POINT OF BEGINNING; THENCE ALONG THE SOUTHERLY LINE OF SAID LOT 2 THE FOLLOWING
SEVEN (7) COURSES: (1) SOUTH 51°34’35” WEST, 125.41 FEET; (2) NORTH 88°58’54”
WEST, 380.30 FEET; (3) NORTH 01°00’00” EAST, 39.17 FEET; (4) NORTH 89°00’00”
WEST, 10.67 FEET; (5) NORTH 01°00’00” EAST, 38.67 FEET; (6) SOUTH 89°00’00”
EAST, 10.67 FEET; (7) NORTH 01°00’00” EAST, 38.17 FEET; THENCE CONTINUING NORTH
01°00’00” EAST, 100.30 FEET; THENCE SOUTH 89°04’06” EAST, 340.30 FEET; THENCE
NORTH 00°55’54” EAST, 48.75 FEET; THENCE SOUTH 89°04’06” EAST, 39.64 FEET;
THENCE SOUTH 00°57’00” WEST, 29.17 FEET; THENCE SOUTH 89°04’04” EAST, 48.70
FEET; THENCE SOUTH 00°55’54” WEST, 35.08 FEET; THENCE SOUTH 89°04’00” EAST,
17.62 FEET TO THE BEGINNING OF A NON-TANGENT CURVE CONCAVE TO THE NORTHEAST AND
HAVING A RADIUS OF 299.52 FEET, FROM WHICH BEGINNING THE RADIUS BEARS NORTH
88°52’29” EAST; THENCE

 

Exh-C



--------------------------------------------------------------------------------

SOUTHEASTERLY ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF
24°13’18”, AN ARC LENGTH OF 126.62 FEET TO THE POINT OF BEGINNING.

 

LOT A-1 ABOVE IS ALSO SHOWN AS LOT A-1 ON RECORD OF SURVEY FILED IN FILE 124,
PAGE 55 OF OFFICIAL CLARK COUNTY RECORDS.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JUNE 7, 2002 IN BOOK 20020607 AS INSTRUMENT NO. 00725.

 

Exh-C



--------------------------------------------------------------------------------

 

EXHIBIT D

 

DESCRIPTION OF GONDOLA LEASED PREMISES

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

PARCEL 12: (SPACE NO. 2460 AND ADDITIONAL SPACE)

 

That certain portion of the Grand Canal Shops as depicted on Exhibit “B” of that
certain unrecorded Lease dated May 17, 2004 by and between Grand Canal Shops II,
LLC, a Delaware limited liability company, as Lessor and Venetian Casino Resort,
LLC, a Nevada limited liability company, as Lessee, as disclosed to the company.

 

Exh-D



--------------------------------------------------------------------------------

 

EXHIBIT E

 

DESCRIPTION OF OFFICE SPACE LEASED PREMISES

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

PARCEL 13: (OFFICE SPACE LEASE)

 

That certain portion of the Grand Canal Shops as depicted on Exhibit “B” of that
certain unrecorded Lease dated May 17, 2004 by and between Grand Canal Shops II,
LLC, a Delaware limited liability company, as Lessor and Venetian Casino Resort,
LLC, a Nevada limited liability company, as Lessee, as disclosed to the company.

 

Exh-E



--------------------------------------------------------------------------------

 

EXHIBIT F

 

DESCRIPTION OF SHOWROOM SPACE LEASE

 

Real property in the City of Las Vegas, County of Clark, State of Nevada,
described as follows:

 

PARCEL 14: (“SHOWROOM SPACE” - SPACE NO. 1158)

 

That certain portion of the Grand Canal Shops as depicted on Exhibit “B” of that
certain unrecorded Lease dated May 17, 2004 by and between Grand Canal Shops II,
LLC, a Delaware limited liability company, as Lessor and Venetian Casino Resort,
LLC, a Nevada limited liability company, as Lessee, as disclosed to the company.

 

Exh-F